UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06135 Templeton Institutional Funds (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 _ Date of fiscal year end: _ 12/31 Date of reporting period: 12/31/13 _ Item 1. Reports to Stockholders. Contents Annual Report Global Equity Series 29 Report of Independent Registered Public Economic and Market Financial Highlights and Accounting Firm 81 Overview 1 Statements of Investments 38 Tax Information 82 Emerging Markets Series 3 Financial Statements 60 Board Members and Officers 84 Foreign Equity Series 11 Notes to Financial Foreign Smaller Statements 66 Shareholder Information 89 Companies Series 21 Annual Report Economic and Market Overview The 12 months under review were characterized by reinvigorated policy support and an economic recovery in developed markets. However, differences in global economic trends corresponded with increasingly divergent monetary policies, and growth in emerging market economies tended to slow. The central banks of key developed markets generally reaffirmed their accommodative monetary stances while some emerging market counterparts tightened policy rates as they sought to control inflation and currency depreciation. In the U.S., economic growth and employment trends generally exceeded expectations. The U.S. Federal Reserve Board (Fed) expanded its asset purchase program to $85 billion per month from $40 billion early in the year. After encouraging economic and employment reports, the Fed announced in December it would reduce its monthly bond purchases by $10 billion beginning in January 2014; however, the Fed committed to keeping interest rates low. In October, the federal government temporarily shut down after Congress failed to authorize routine federal funding amid a disagreement over a new health care law. However, Congress subsequently agreed to fund the government through early 2014 and later passed a two-year budget deal that could ease automatic spending cuts and lower the risk of another shutdown. Outside the U.S., the eurozone emerged from its longest recession on record during 2013’s second half and Japan’s growth moderated. The European Central Bank reduced its policy rate to a record low and pledged to maintain systemic support following political turmoil in Greece, Spain, Portugal and NOT FDIC INSURED | MAY LOSE VALUE | NO BANK GUARANTEE Annual Report | 1 Italy. Germanys re-election of Chancellor Angela Merkel was largely perceived as a vote of support for ongoing eurozone reform measures. In Asia, the Bank of Japan set an explicit inflation target and pledged to double bond purchases in an unprecedented wave of policy reform. The U.S. dollar fell versus the euro but rose versus the Japanese yen in 2013. Growth in many emerging markets moderated based on lower domestic demand, falling exports and weakening commodity prices. Political turmoil in certain emerging markets, the Feds potential tapering of its asset purchase program and the Chinese central banks effort to tighten liquidity to curb real estate and credit speculation led to a sell-off in emerging market equities and a sharp depreciation in regional currencies against the U.S. dollar. Central banks in Brazil, India and Indonesia raised interest rates in the second half of 2013 as they sought to curb inflation. The stock market rally in developed markets accelerated during 2013 amid redoubled central bank commitments, continued corporate earnings strength and increasing signs of economic progress. Emerging market stocks rebounded toward period-end but posted a small decline for the year, with Latin American stocks trailing their emerging market peers. Oil prices rallied in the third quarter and rose for the year mainly owing to supply concerns related to geopolitical turmoil, but gold posted its largest annual price decline in more than three decades. Increasingly divergent economic and political circumstances during the period resulted in declining market correlations, which many bottom-up investors perceived as more favorable. The foregoing information reflects our analysis and opinions as of December 31, 2013. The information is not a complete analysis of every aspect of any market, country, industry or fund. Statements of fact are from sources considered reliable. 2 | Annual Report Emerging Markets Series Your Funds Goal and Main Investments: Emerging Markets Series seeks long-term capital growth. Under normal market conditions, the Fund invests at least 80% of its net assets in securities issued by emerging market companies, as defined in the Funds prospectus. We are pleased to bring you Emerging Markets Series (Funds) annual report for the fiscal year ended December 31, 2013. Investment Strategy Our investment strategy employs a fundamental research, value-oriented, long-term approach. We focus on the market price of a companys securities relative to our evaluation of the companys long-term earnings, asset value and cash flow potential. We also consider a companys profit and loss outlook, balance sheet strength, cash flow trends and asset value in relation to the current price. Our analysis considers the companys corporate governance behavior as well as its position in its sector, the economic framework and political environment. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit ftinstitutional.com or call a Franklin Templeton Institutional Services representative at (800) 321-8563 for most recent month-end performance. Performance Overview The Fund delivered a +0.72% cumulative total return for the 12-month period under review. In comparison, the Standard & Poors ® /International Finance Corporation Investable (S&P ® /IFCI) Composite Index and the MSCI Emerging Markets (EM) Index, which track global emerging market stock performance, had total returns of -0.57% and -2.27% during the same period. 1 Please note index performance information is provided for reference and we do not attempt to track an index but rather undertake investments on the basis of fundamental research. The Funds return reflects the effect of fees and expenses for professional management, while an index does not have such costs. In addition, an index is not subject to investment flows while the Fund is subject to purchases and redemptions that could impact performance. You can find the Funds long-term performance data in the Performance Summary on page 7. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LLC. The indexes are unmanaged and include reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 39. Annual Report | 3 Top 10 Countries Emerging Markets Series 12/31/13 % of Total Net Assets Brazil % Hong Kong % China % U.K. % South Africa % India % South Korea % UAE % Saudi Arabia % Macau % Managers Discussion During the 12 months under review, key contributors to the Funds absolute performance included Emaar Properties, a major property developer and manager with operations throughout the Middle East, notably in Dubai, United Arab Emirates (UAE), and two of Macaus leading casino resort operators, MGM China Holdings and Melco Crown Entertainment. We believe that Emaar Properties provides an attractive exposure to Dubais recovering real estate market. With a substantial income stream from its shopping mall and hotel properties, Emaar has a greater measure of financial security than some of its peers. Solid growth in all sectors of Dubais real estate market and the Emirates winning bid to host the 2020 World Expo benefited the shares of real estate companies in the region, notably Emaar. Furthermore, in our analysis, Dubais rising tourism could continue to support Emaars hotel and retail operations. MGM China Holdings and Melco Crown Entertainments solid earnings results and favorable growth outlook boosted the casino resort operators share prices. Macau casinos continued to report strong visitor numbers and gambling revenue growth, which supported the share prices of Macau-focused casino operators as investors anticipated higher earnings. We believe that Chinese consumers rising disposable income could potentially benefit leisure businesses such as MGM China and Melco Crown. Additionally, recent improvements to the transportation links between Chinas population centers and Macau could potentially lead to strong revenue growth. In contrast, key detractors from the Funds absolute performance included Souza Cruz, a major Brazilian cigarette company; Brazil-based Ambev, one of the worlds largest beer and soft drink producers; and Antofagasta, a Chilean copper mining group. Brazils weak consumer demand, currency depreciation and higher taxes resulted in a challenging operating environment for Souza Cruz and Ambev in 2013, leading to share price declines. In our longer term view, however, we considered these companies to be attractive investments based on their strong operations, low debt levels, dominant market shares and popular brands. Moreover, Brazils hosting of the 2orld Cup and 2016 Summer Olympics could potentially support consumer demand. 4 | Annual Report Concerns about copper prices and weak demand pressured the stocks of many copper mining companies, including Antofagasta. We divested the Funds holdings in the company to raise funds for investment opportunities that we considered to be more attractive within our investment universe. It is important to recognize the effect of currency movements on the Funds performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the 12 months ended December 31, 2013, the U.S. dollar rose in value relative to most currencies. As a result, the Funds performance was negatively affected by the portfolios investment predominantly in securities with non-U.S. currency exposure. In the past 12 months, our continued search for investments we considered to be attractively valued led us to increase the Funds exposure to Hong Kong and Macau and to initiate positions in Taiwan and the Philippines. We also made some purchases in the U.K., Switzerland and Belgium as we identified companies listed in these developed countries that have significant emerging market operations, giving them the potential to benefit from emerging market countries stronger personal income and consumer demand growth. Moreover, we initiated a position in Georgia and added to the Funds investments in Saudi Arabia, Qatar, the UAE and Nigeria as we identified companies in these frontier market countries that we viewed as having solid growth potential. We made some of the largest additions in hotels, restaurants and leisure; beverages; tobacco; consumer products; and textiles, apparel and luxury goods companies. Key purchases included new positions in Unilever, a U.K.-listed global consumer products company with more than 50% of its sales in emerging and frontier markets; Sands China, MGM China and Melco Crown Entertainment, three of Macaus leading casino operators; and Belgium-listed Anheuser-Busch InBev, the worlds largest brewer. Top 10 Holdings Emerging Markets Series 12/31/13 Company % of Total Sector/Industry, Country Net Assets Ambev SA % Beverages, Brazil Remgro Ltd. % Diversified Financial Services, South Africa MGM China Holdings Ltd. % Hotels, Restaurants & Leisure, Hong Kong Emaar Properties PJSC % Real Estate Management & Development, UAE Souza Cruz SA % Tobacco, Brazil Tata Consultancy Services Ltd. % IT Services, India Melco Crown Entertainment Ltd., ADR % Hotels, Restaurants & Leisure, China SJM Holdings Ltd. % Hotels, Restaurants & Leisure, Hong Kong Sands China Ltd. % Hotels, Restaurants & Leisure, Macau Compagnie Financiere Richemont SA % Textiles, Apparel & Luxury Goods, Switzerland Annual Report | 5 Conversely, we closed the Funds positions in Indonesia and reduced investments in Brazil, Russia and China via China H shares as certain stocks reached their target prices and as we focused on stocks we considered to be more attractively valued within our investment universe. 2 We reduced the Funds holdings largely in oil, gas and consumable fuels; commercial banking; and automobile companies. Key sales included the Funds positions in Indonesian car and motorcycle manufacturer Astra International, Chinese oil and gas company PetroChina and Thai commercial bank Kasikornbank. Thank you for your continued participation in Emerging Markets Series. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reli- able, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 2. China H denotes shares of China-incorporated, Hong Kong Stock Exchange-listed companies with most businesses in China. 6 | Annual Report Performance Summary as of 12/31/13 Emerging Markets Series Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graph do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses on the sale of Fund shares. Price and Distribution Information Symbol: TEEMX Change 12/31/13 12/31/12 Net Asset Value (NAV) -$ $ $ Distributions (1/1/1312/31/13) Dividend Income $ Short-Term Capital Gain $ Long-Term Capital Gain $ Total $ Performance 1 Class A 1-Year 5-Year 10-Year Cumulative Total Return 2 + % + % + % Average Annual Total Return 3 + % + % + % Value of $1,000,000 Investment 4 $ $ $ Total Annual Operating Expenses 5 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, visit ftinstitutional.com or call a Franklin Templeton Institutional Services representative at (800) 321-8563. Annual Report | 7 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $1,000,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. Endnotes All investments involve risks, including possible loss of principal. Special risks are associated with foreign investing, including currency fluctuations, economic instability and political developments. Investments in emerging markets, of which frontier markets are a subset, involve heightened risks related to the same factors, in addition to those associated with these markets smaller size, lesser liquidity and lack of established legal, political, business and social frameworks to support securities markets. Because these frameworks are typically even less developed in frontier markets, as well as various factors including the increased potential for extreme price volatility, illiquidity, trade barriers and exchange controls, the risks associated with emerging markets are magnified in frontier markets. The Funds ability to invest in smaller company securities that may have limited liquidity involves additional risks, such as relatively small revenues, limited product lines and small market share. Historically, these stocks have exhibited greater price volatility than larger company stocks, especially over the short term. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its cur- rent fiscal year end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $1,000,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Source: © 2014 Morningstar. The S&P/IFCI Composite Index is a free float-adjusted, market capitalization-weighted index designed to measure equity performance of global emerging markets. The MSCI EM Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance of global emerging markets. 8 | Annual Report Your Fund’s Expenses Emerging Markets Series As a Fund shareholder, you can incur two types of costs: • Transaction costs, including sales charges (loads) on Fund purchases, if applicable; and • Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, if applicable, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The “Ending Account Value” is derived from the Fund’s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading “Expenses Paid During Period.” If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical “Ending Account Value” is based on the Fund’s actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Fund’s actual return. The figure under the heading “Expenses Paid During Period” shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 9 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges, if applicable. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Value 7/1/13 Value 12/31/13 Period* 7/1/1312/31/13 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month annualized expense ratio of 1.32%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 10 | Annual Report Foreign Equity Series Your Funds Goal and Main Investments: Foreign Equity Series seeks long-term capital growth. Under normal market conditions, the Fund invests at least 80% of its net assets in foreign (non-U.S.) equity securities. This annual report for Foreign Equity Series (Fund) covers the fiscal year ended December 31, 2013. Performance Overview For the 12 months under review, the Funds Primary shares delivered a +19.51% total return. For comparison, the Funds benchmark, the MSCI All Country World (ACWI) ex USA Index, which tracks stock market performance in global developed and emerging markets excluding the U.S., posted a +15.78% total return for the period under review. 1 The Funds other benchmark, the MSCI Europe, Australasia, Far East (EAFE) Index, which measures stock market performance in global developed markets excluding the U.S. and Canada, produced a +23.29% total return. 1 Please note index performance information is provided for reference and we do not attempt to track an index but rather undertake investments on the basis of fundamental research. You can find the Funds long-term performance data in the Performance Summary on page 16. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit ftinstitutional.com or call a Franklin Templeton Institutional Services representative at (800) 321-8563 for most recent month-end performance. Investment Strategy We employ a bottom-up, value-oriented, long-term investment strategy. We focus on the market price of a companys securities relative to our evaluation of the companys long-term earnings, asset value and cash flow potential. We also consider a companys price/earnings ratio, profit margins and liquidation value. Managers Discussion The year 2013 brought progress to financial markets and the global economy as stabilization for key financial institutions and declining equity correlations allowed investors to refocus on fundamentals, benefiting bottom-up stock pickers like us. Encouragingly for us, stock selection helped drive the Funds 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 45. Annual Report | 11 Portfolio Bre a kdown Foreig n Eq u ity Series Based o n Total Net Assets as of 12/31/13 relative performance as market conditions seemed to us to permit value recognition at the stock level following a prolonged period of high stock correlations. Also encouraging to us was the fact that many of the Funds highest conviction, long-term holdings aided results. Financials was a top sector contributor, particularly in Europe, where in recent years we acquired positions in out-of-favor banks and insurers amid extreme investor pessimism. 2 For example, French insurer AXA was a leading contributor as its share price reached a post-financial crisis high. In our view, AXA managements focus on margin expansion helped drive cash flow improvements and kept the company on track to meet operating targets. AXA managed its balance sheet and peripheral country debt exposure well during the financial crisis and recently benefited from robust earnings momentum created during that uncertain economic environment. Although our European financials stocks rallied from historically low valuations, they continued to trade at significant discounts to their global peers and the broader European market. To us, European financials offered further upside potential as restructuring continued amid an improving economic outlook. The theme of a stabilizing global economy strengthening the positive impact of corporate restructuring was consistent across the Funds top sector positions as our fundamental value discipline during past periods of market pessimism yielded favorable results. In the outperforming industrials sector, certain European airlines typified to us deep value holdings with overlooked restructuring potential that were acquired during periods of widespread investor pessimism. 3 For example, U.K.-based airline conglomerate International Consolidated Airlines Groups (IAGs) share price reached a six-year high and earnings rose as the parent company of British Airways cut costs, rationalized capacity and benefited from recovering air passenger traffic. We believe IAG made significant strides in improving labor relations at its Iberia unit, in completing the acquisition of profitable, low-cost airline Vueling, and in meeting its medium-term operating targets. Health care was a long-standing overweighting that bolstered relative performance, led by Swiss biotechnology specialist Roche Holding. 4 Roches share price rose to a record level after the company reported higher oncology sales and investors appeared to recognize the depth in Roches product pipeline. In our opinion, shares remained undervalued given Roches stable 2. The financials sector comprises capital markets, commercial banks, diversified financial services, insurance, real estate management and development, and thrifts and mortgage finance in the SOI. 3. The industrials sector comprises aerospace and defense, air freight and logistics, airlines, building products, commercial services and supplies, construction and engineering, electrical equipment, industrial conglomerates, professional services, and trading companies and distributors in the SOI. 4. The health care sector comprises biotechnology, health care equipment and supplies, and pharmaceuticals in the SOI. 12 | Annual Report outlook, rising margins and strong free cash-flow generation. The company returned much of the cash flow to shareholders as dividends. We continued to find a number of promising biotechnology stocks like Roche with what we viewed as undervalued growth prospects to complement our more mature pharmaceuticals holdings. In our view, major pharmaceuticals firms still offered opportunities, but have become more fully valued in recent quarters; consistent with our investment thesis in the sector, cost-cutting, productivity improvements and strategic mergers and acquisitions have helped big pharmaceutical firms survive the much-feared patent cliffs. Stock selection and an underweighted materials position helped the Fund avoid some of the sector-level losses amid weakening commodity prices. 5 Based on our analysis, valuations did not sufficiently discount many companies poor capital discipline throughout the commodity cycle, including industry-wide overcapacity and margin pressure. Our long-standing underweighting in metals and mining stocks aided relative returns. Among our few materials sector investments, we found what we viewed as better opportunities in cyclically depressed chemicals and construction materials companies that judiciously controlled costs and capacity and appeared to us well positioned for appreciation potential. Dutch paint maker Akzo Nobel was a chemicals industry example. The companys long-running cost-cutting and restructuring programs began to improve financials at a time when investors appeared to discount a potential cyclical eurozone housing and construction recovery. Similarly, in the construction materials industry, Irish building materials firm CRH and German cement maker HeidelbergCement benefited from a similar combination of strategic initiatives and an economic recovery. We also found what we viewed as attractive bargains in the energy sector, where stock selection aided relative results. 6 Our analysis indicated depressed energy sector valuations might understate the long-term cash-flow and shareholder return potential of oil companies with falling capital expenditures and improving production prospects. In addition to finding certain major oil companies, we found what we believed were attractively valued opportunities among oil services firms that could benefit from increased shale gas activity and an improving supply-and-demand balance in major pressure-pumping markets. Stock selection in consumer discretionary, which has been a strong sector performer in recent years, dampened relative performance despite gains. 7 5. The materials sector comprises chemicals, construction materials, containers and packaging, and metals and mining in the SOI. 6. The energy sector comprises energy equipment and services; and oil, gas and consumable fuels in the SOI. 7. The consumer discretionary sector comprises auto components, household durables, leisure equipment and products, multiline retail and specialty retail. Annual Report | 13 Top 10 Holdings Foreign Equity Series 12/31/13 Company % of Total Sector/Industry, Country Net Assets Roche Holding AG % Pharmaceuticals, Switzerland Samsung Electronics Co. Ltd. % Semiconductors & Semiconductor Equipment, South Korea Vodafone Group PLC % Wireless Telecommunication Services, U.K. Sanofi % Pharmaceuticals, France Bayer AG % Pharmaceuticals, Germany BNP Paribas SA % Commercial Banks, France GlaxoSmithKline PLC % Pharmaceuticals, U.K. Telenor ASA % Diversified Telecommunication Services, Norway ING Groep NV, ADR & IDR % Diversified Financial Services, Netherlands Swiss Re AG % Insurance, Switzerland Automobiles stocks materially detracted, pressured by Japanese car maker Nissan Motor, which issued a profit warning. Even after lowering our near-term earnings estimates to reflect these short-term headwinds, the stocks long-term investment case remained attractive to us, given what we viewed as Nissans proven cost-cutting capability, popular new model pipeline and excellent management track record. Japanese photographic and imaging products company Nikon declined amid concerns over smartphone competitions impact on Nikons compact camera business. We believe the companys valuation overlooked the attractive growth and profit attributes of its core high-end camera segment. Elsewhere in the sector, we continued to incrementally reduce exposure when valuations we viewed as lofty allowed us to realize gains on certain contrarian investments made during periods of extreme economic pessimism. The Funds information technology stocks also trailed benchmark returns. 8 South Korean semiconductor and consumer electronics manufacturer Samsung Electronics was a major detractor, declining amid currency depreciation and concerns about the sustainability of handset margins. We continued to hold Samsung despite weak stock performance during the period. Based on our analysis, the company had a reasonable valuation, self-funding cash position and market leadership across highly profitable business lines. The Funds telecommunication services stocks trailed the benchmarks sector returns, pressured by losses for certain emerging market mobile phone operators. 9 However, the sector was also responsible for a top Fund performer as U.K. mobile telephone operator Vodafone Groups share price surged after the company divested its stake in U.S. wireless firm Verizon Wireless for $130 billion. We believe that improving industry fundamentals, a growing addressable market and a focus on shareholder returns could eventually unlock value for patient shareholders. From a regional standpoint, stock selection in Europe helped drive relative performance. We identified many of our European investments during periods of deep pessimism, and we believe our valuation discipline during the European debt crisis served the Fund well. Fundamental improvements we previously anticipated came to fruition during the review period. With valuations still selectively attractive to us, we believe further upside potential exists. From our perspective, policymakers remained committed to growth and stability, fiscal tightening lessened and the European Central Banks balance sheet returned to near pre-crisis levels, attesting to the continued 8. The information technology sector comprises communications equipment, semiconductors and semiconductor equipment, and software in the SOI. 9. The telecommunication services sector comprises diversified telecommunication services and wireless telecommunication services in the SOI. 14 | Annual Report normalization of financial conditions. Rising domestic demand, improving competitiveness and a current account surplus in peripheral countries helped the eurozone exit its worst recession on record. Even after these notable improvements, eurozone companies overall traded at a material discount relative to their historical valuation average and U.S. peers. Profit margins also remained significantly below those of many U.S. companies, although operating leverage in Europe is considerably greater, further enhancing the potential positive impact of revenue recovery on European corporate profitability. Although considerable risks remained, European companies with globally diversified revenues were still attractive to us as earnings recover over the long term. We had less geographical conviction outside of Europe as regions progressed with reform and recovery at different levels. In our view, this healthy divergence of global economic and financial conditions, combined with a more even overall valuation environment, could continue to favor discerning investors capable of uncovering individual values. Certain overweightings in Asian countries outside of Japan, particularly South Korea and Singapore, and stock selection in Japan weighed on relative performance. Thank you for your continued participation in Foreign Equity Series. We look forward to serving your future investment needs. CFA ® is a trademark owned by CFA Institute. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources consid- ered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you under- stand our investment management philosophy. Annual Report | 15 Performance Summary as of 12/31/13 Foreign Equity Series Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses on the sale of Fund shares. Price and Distribution Information Primary Shares (Symbol: TFEQX) Change 12/31/13 12/31/12 Net Asset Value (NAV) +$ 3.12 $ 22.72 $ 19.60 Distributions (1/1/13–12/31/13) Dividend Income $ 0.4419 Short-Term Capital Gain $ 0.0157 Long-Term Capital Gain $ 0.2336 Total $ Service Shares (Symbol: TFESX) Change 12/31/13 12/31/12 Net Asset Value (NAV) +$ 3.17 $ 22.79 $ 19.62 Distributions (1/1/13–12/31/13) Dividend Income $ 0.3586 Short-Term Capital Gain $ 0.0157 Long-Term Capital Gain $ 0.2336 Total $ Performance 1 Primary Shares 1-Year 5-Year 10-Year Cumulative Total Return 2 + 19.51 % + 79.99 % + 119.25 % Average Annual Total Return 3 + 19.51 % + 12.47 % + 8.17 % Value of $1,000,000 Investment 4 $ 1,195,057 $ 1,799,864 $ 2,192,473 Total Annual Operating Expenses 5 0.80 % Service Shares 1-Year 5-Year Inception (9/18/06) Cumulative Total Return 2 + 19.31 % + 78.80 % + 38.35 % Average Annual Total Return 3 + 19.31 % + 12.32 % + 4.56 % Value of $1,000,000 Investment 4 $ 1,193,109 $ 1,788,042 $ 1,383,501 Total Annual Operating Expenses 5 0.95 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, visit ftinstitutional.com or call a Franklin Templeton Institutional Services representative at (800) 321-8563. 16 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $1,000,000 Investment 1 Total return represents the change in value of an investment over the periods shown. It includes any Fund expenses, account fees and reinvested distributions. The unmanaged indexes include reinvestment of any income or distributions. They differ from the Fund in composition and do not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 17 Performance Summary (continued) Endnotes All investments involve risks, including possible loss of principal. Special risks are associated with foreign investing, including currency fluctua- tions, economic instability and political developments; investments in emerging markets involve heightened risks related to the same factors. To the extent the Fund focuses on particular countries, regions, industries, sectors or types of investment from time to time, it may be subject to greater risks of adverse developments in such areas of focus than a fund that invests in a wider variety of countries, regions, industries, sectors or investments. Current political uncertainty surrounding the European Union (EU) and its membership may increase market volatility. The finan- cial instability of some countries in the EU, including Greece, Italy and Spain, together with the risk of that impacting other more stable countries, may increase the economic risk of investing in companies in Europe. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. The Fund has a fee waiver associated with its investments in a Franklin Templeton money fund, contractually guaranteed through at least its cur- rent fiscal year end. Fund investment results reflect the fee waiver, to the extent applicable; without this reduction, the results would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $1,000,000 investment in the Fund over the periods indicated. 5. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 6. Source: © 2014 Morningstar. The MSCI ACWI ex USA Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance of global developed and emerging markets, excluding the U.S. The MSCI EAFE Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance of global developed markets excluding the U.S. and Canada. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 18 | Annual Report Your Funds Expenses Foreign Equity Series As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases, if applicable; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, if applicable, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 19 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges, if applicable. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Primary Shares Value 7/1/13 Value 12/31/13 Period* 7/1/1312/31/13 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Service Shares Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (Primary Shares: 0.78% and Service Shares: 0.93%), multiplied by the average account value over the period, multiplied by 184/365 for to reflect the one-half year period. 20 | Annual Report Foreign Smaller Companies Series Your Funds Goal and Main Investments: Foreign Smaller Companies Series seeks long-term capital growth. Under normal market conditions, the Fund invests at least 80% of its net assets in investments of smaller companies located outside the U.S., including emerging markets. We are pleased to bring you Foreign Smaller Companies Series (Funds) annual report for the fiscal year ended December 31, 2013. Effective at the market close on December 10, 2013, the Fund closed to new investors. Existing shareholders may add to their accounts. We believe this closure will help us manage the inflow of assets and allow us to effectively manage our current level of assets. Performance Overview The Fund delivered a +22.24% cumulative total return for the 12-month period under review. In comparison, the MSCI All Country World Index (ACWI) ex USA Small Cap Index, which tracks global developed and emerging market small-cap equities, excluding the U.S., generated a +20.13% total return. 1 Please note index performance information is provided for reference and we do not attempt to track the index but rather undertake investments on the basis of fundamental research. You can find the Funds long-term performance data in the Performance Summary on page 25. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit ftinstitutional.com or call a Franklin Templeton Institutional Services representative at (800) 321-8563 for most recent month-end performance. Investment Strategy When choosing equity investments, we apply a bottom-up, value-oriented, long-term approach, focusing on the market price of a companys securities relative to our evaluation of the companys long-term (typically five years) earnings, asset value and cash flow potential. We also consider a companys price/earnings ratio, profit margins, liquidation value and other factors. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 50. Annual Report | 21 Portfolio Breakdown Foreign Smaller Companies Series Based on Total Net Assets as of 12/31/13 Managers Discussion During the 12 months under review, several holdings contributed to Fund performance. Hong Kong-based Techtronic Industries is a brand leader in power tools recognized for product innovation and product extension. The company has continued to gain market share from its competitors through better innovation, in our view. With its restructuring near completion, the company has the potential to generate a sharp increase in margins, in our analysis, despite the prospect of higher costs. Based in South Korea, Halla Visteon Climate Control is the worlds second-largest supplier of automotive climate control products. The company is globally competitive in terms of pricing and product quality, and the domestic market has high entry barriers. Halla Visteon continued to generate volume growth from Hyundai Motor Group and Kia Motors, while diversifying its customer base to global original equipment manufacturers. Azimut Holding (AZM), one of Italys largest independent asset managers, was another key contributor to Fund performance. Shares performed strongly amid an increase in assets under management and a gain in market share. AZM is not a leveraged vehicle and does not have direct asset exposure to financially troubled European countries. Furthermore, the growth of AZMs assets under management outpaced that of the Italian mutual fund industry over the past several years. In contrast, several holdings detracted from Fund performance during the 12-month reporting period. HudBay Minerals, a Canada-based integrated zinc and copper producer, has assets in North and South America. The company was negatively affected by weaker-than-expected metal prices, which contributed to reduced earnings and weakened liquidity. In the longer term, if metal prices and acquisitions increase, we believe that could lead to a rise in production, reserves, net asset value and earnings. 22 | Annual Report Royal Imtech is a Netherlands-based technical services provider that offers systems integration, industrial automation, and mechanical and electrical engineering services. A decline in revenue stemming from uncertain economic conditions negatively affected the companys share price during the period. However, we see potential for improvement as the company progresses with its restructuring program. Although many of Royal Imtechs end markets remained sluggish, the new management teams initiatives to tighten working capital and include cash conversion targets have shown encouraging results. Daphne International Holdings, a new investment, is Chinas second-largest womens shoe retailer. We believe Daphne International is well positioned to potentially benefit from Chinas rising footwear demand. As one of Chinas first domestic footwear retailers, the company has a well-established brand positioning and one of the countrys largest footwear store networks. Its store coverage is strong and difficult to replicate, and, in our analysis, the recent restructuring could potentially narrow the operating efficiency and consistency gap with the companys major peers. In our view, the companys restructuring has the potential to become a multi-year turnaround story that could support Daphne Internationals long-term earnings and share price recovery. It is important to recognize the effect of currency movements on the Funds performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the 12 months ended December 31, 2013, the U.S. dollar increased in value relative to most currencies. As a result, the Funds performance was negatively affected by the portfolios predominant investment in securities with non-U.S. currency exposure. Top 10 Holdings Foreign Smaller Companies Series 12/31/13 Company % of Total Sector/Industry, Country Net Assets Techtronic Industries Co. Ltd. % Household Durables, Hong Kong Amer Sports OYJ % Leisure Equipment & Products, Finland Huhtamaki OYJ % Containers & Packaging, Finland Kobayashi Pharmaceutical Co. Ltd. % Personal Products, Japan Aalberts Industries NV % Machinery, Netherlands VTech Holdings Ltd. % Communications Equipment, Hong Kong Arcadis NV % Construction & Engineering, Netherlands Asics Corp. % Textiles, Apparel & Luxury Goods, Japan BS Financial Group Inc. % Commercial Banks, South Korea Sumitomo Rubber Industries Ltd. % Auto Components, Japan Annual Report | 23 Thank you for your continued participation in Foreign Smaller Companies Series. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources consid- ered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you under- stand our investment management philosophy. 24 | Annual Report Performance Summary as of 12/31/13 Foreign Smaller Companies Series Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graph do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses on the sale of Fund shares. Price and Distribution Information Symbol: TFSCX Change 12/31/13 12/31/12 Net Asset Value (NAV) +$ $ $ Distributions (1/1/1312/31/13) Dividend Income $ Short-Term Capital Gain $ Long-Term Capital Gain $ Total $ Performance 1-Year 5-Year 10-Year Cumulative Total Return 1 + % + % + % Average Annual Total Return 2 + % + % + % Value of $1,000,000 Investment 3 $ $ $ Total Annual Operating Expenses 4 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, visit ftinstitutional.com or call a Franklin Templeton Institutional Services representative at (800) 321-8563 . Annual Report | 25 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $1,000,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Endnotes All investments involve risks, including possible loss of principal. The Fund invests in foreign securities, which can involve exposure to currency volatility and political, economic and regulatory uncertainty. Emerging mar- kets involve heightened risks related to the same factors, in addition to those associated with their relatively small size and lesser liquidity. The Funds investments in smaller company stocks carry special risks as such stocks have historically exhibited greater price volatility than large company stocks, particularly over the short term. Additionally, smaller companies often have relatively small revenues, limited product lines and small mar- ket share. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. These figures represent the value of a hypothetical $1,000,000 investment in the Fund over the periods indicated. 4. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Source: © 2014 Morningstar. The MSCI ACWI ex USA Small Cap Index is a free float-adjusted, market capitalization-weighted index designed to measure performance of small cap equity securities of global developed and emerging markets, excluding the U.S. 26 | Annual Report Your Funds Expenses Foreign Smaller Companies Series As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases, if applicable; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, if appli- cable, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 27 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges, if applicable. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Value 7/1/13 Value 12/31/13 Period* 7/1/1312/31/13 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 28 | Annual Report Global Equity Series Your Funds Goal and Main Investments: Global Equity Series seeks long-term capital growth. Under normal market conditions, the Fund invests at least 80% of its net assets in equity securities of companies located anywhere in the world, including emerging markets. We are pleased to bring you Global Equity Series (Funds) annual report for the fiscal year ended December 31, 2013. Performance Overview For the 12 months under review, the Fund delivered a +30.43% total return. For comparison, the Funds benchmark, the MSCI All Country World Index (ACWI), which tracks stock market performance in global developed and emerging markets, produced a +23.44% total return. 1 Please note index performance information is provided for reference and we do not attempt to track an index but rather undertake investments on the basis of fundamental research. You can find the Funds long-term performance data in the Performance Summary on page 34. Investment Strategy We employ a bottom-up, value-oriented, long-term investment strategy. Our in-depth fundamental research evaluates a companys potential to grow earnings, asset value and/or cash flow. We also consider a companys price/earnings ratio, profit margins and liquidation value. Managers Discussion The year 2013 brought progress to financial markets and the global economy as stabilization for key financial institutions and declining equity correlations allowed investors to refocus on fundamentals, benefiting bottom-up stock pickers like us. Encouragingly for us, stock selection helped drive the Funds relative performance as market conditions seemed to us to permit value recognition at the stock level following a prolonged period of high stock correlations. Also encouraging to us was the fact that many of the Funds highest conviction, long-term holdings aided results. 1. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 56. Annual Report | 29 For example, health care was a key contributor to absolute and relative performance. 2 The Funds health care holdings nearly doubled the return of the benchmarks health care stocks, complementing a favorable sector overweighting. Health care positions comprised many of the Funds top performers, including U.S. biotechnology firm Gilead Sciences. Gileads shares more than doubled in value as successful research and development innovation helped the company consolidate its leadership in key anti-viral markets. We continued to find a number of promising biotechnology stocks like Gilead with what we viewed as undervalued growth prospects to complement our more mature pharmaceuticals holdings. In our view, major pharmaceuticals firms still offer opportunities, but have become more fully valued in recent quarters; valuations reflected excessive fear about anticipated patent expirations, largely ignoring companies initiatives such as cost cutting, productivity improvements, and strategic mergers and acquisitions. In our opinion, these actions have helped big pharmaceutical firms survive feared patent cliffs and maintain high free cash-flow generation as earnings rebounded. Financials was a top sector contributor, particularly in Europe, where in recent years we acquired positions in out-of-favor banks and insurers amid extreme investor pessimism. 3 Many of these stocks notably benefited Fund returns. Dutch financial services firm ING Groeps share price rose in 2013 and exemplified to us the progress under way in the sector. The company neared the end of its bailout commitments following more than 35 disposals that raised roughly 23 billion euros, and ING reported improved earnings mainly resulting from ongoing cost reductions and asset divestitures. Although our European financials stocks rallied from historically low valuations, they traded at significant discounts to their global peers and the broader European market. We believe a more robust regulatory framework and improving economic outlook could support restructuring efforts, improve profitability and lead to higher levels of cash returned to shareholders. In addition to European holdings, our financials positions included well-capitalized U.S. and Asian banking groups with what we viewed as competitive advantages across domestic and international markets. The Funds cyclical industrials holdings also benefited from restructuring and an improving economic outlook, particularly in Europe. 4 For example, U.K.-based airline conglomerate International Consolidated Airlines Groups share 2. The health care sector comprises biotechnology, health care equipment and supplies, health care providers and services, life sciences tools and services, and pharmaceuticals in the SOI. 3. The financials sector comprises capital markets, commercial banks, diversified financial services, insurance, and thrifts and mortgage finance in the SOI. 4. The industrials sector comprises air freight and logistics, airlines, building products, commercial services and sup- plies, construction and engineering, electrical equipment and industrial conglomerates in the SOI. 30 | Annual Report price reached a six-year high and earnings rose as the parent company of British Airways cut costs, rationalized capacity and benefited from recovering air passenger traffic. We exited this position during the year. Our caution in the consumer staples sector, the Funds biggest relative underweighting, proved beneficial and to us validated our discipline. 5 In general, we viewed sector valuations as expensive given the sectors perceived attractive combination of non-discretionary revenue streams and cyclical emerging market exposure. In our opinion, consumer staples multiples failed to suffi-ciently discount the margin pressures inherent in highly commoditized, competitive businesses. We also found little value in the materials sector in recent years, notably in the metals and mining industry. 6 Although we recently began to find select opportunities in an industry that has trailed global stock performance by a wide margin during the past five years, in our view many companies remained hobbled by legacies of poor capital discipline. Among our few materials sector investments, we found what we viewed as better opportunities in cyclically depressed chemicals and construction materials companies that we think judiciously controlled costs and capacity and appeared well positioned for appreciation potential. Stock selection in consumer discretionary, which has been a strong sector performer in recent years, dampened relative performance despite absolute gains. 7 Automobiles stocks materially detracted from performance, pressured by Japanese car maker Nissan Motor. Nissan issued a profit warning, citing weaker emerging market volume, higher-than-expected recall costs and detractive currency moves. Even after lowering our near-term earnings estimates to reflect these short-term headwinds, the stocks long-term investment case remained attractive to us, given what we viewed as Nissans ability to cut costs without sacrificing its popular new model pipeline. Based on our analysis, Nissan could continue to gain market share and restore industry-leading profitability if its talented management team successfully executes a sensible long-term strategy. Elsewhere in the sector, we incrementally reduced exposure when valuations we viewed as lofty allowed us to realize gains on certain con-trarian investments made during periods of extreme economic pessimism. 5. The consumer staples sector comprises food and staples retailing, food products and household durables in the SOI. 6. The materials sector comprises chemicals, construction materials, containers and packaging, and metals and min- ing in the SOI. 7. The consumer discretionary sector comprises auto components, automobiles, household durables, leisure equipment and products, media, multiline retail and specialty retail in the SOI. Annual Report | 31 Top 10 Holdings Global Equity Series 12/31/13 Company % of Total Sector/Industry, Country Net Assets Forest Laboratories Inc. % Pharmaceuticals, U.S. TNT Express NV % Air Freight & Logistics, Netherlands Macys Inc. % Multiline Retail, U.S. Microsoft Corp. % Software, U.S. HSBC Holdings PLC % Commercial Banks, U.K. Kingfisher PLC % Specialty Retail, U.K. Galp Energia SGPS SA, B % Oil, Gas & Consumable Fuels, Portugal Trend Micro Inc. % Software, Japan Standard Chartered PLC % Commercial Banks, U.K. Bayer AG % Pharmaceuticals, Germany Information technology (IT) stocks also hurt performance, pressured by losses at German enterprise software developer Software AG. 8, 9 The companys growth in the attractive middleware business was offset by disappointing revenue in its mainframe business unit. With expectations low and valuations inexpensive to us, we identified share price appreciation potential if Software AG continued to improve its revenue mix, grow its middleware business and potentially make accretive acquisitions over the long term. More broadly within IT, certain companies with what we viewed as strong balance sheets and innovative product pipelines traded at multiples that we thought failed to reflect their long-term intrinsic business values. We also remained optimistic on select energy holdings, although Fund positions lagged the benchmarks sector holdings during the period. 10 Our analysis indicated depressed energy sector valuations might understate the long-term cash-flow and shareholder return potential of oil companies with falling capital expenditures and improving production prospects. In addition to finding certain major oil companies, we found what we believed were attractively valued opportunities among oil services firms that could benefit from increased shale gas activity and an improving supply-and-demand balance in major pressure-pumping markets. From a regional standpoint, stock selection in Europe helped drive relative performance. We identified many of our European investments during periods of deep pessimism, and we believe our valuation discipline during the European debt crisis served the Fund well. Fundamental improvements we previously anticipated came to fruition during the review period. With valuations still selectively attractive to us, we believe further upside potential exists. From our perspective, policymakers remained committed to growth and stability, fiscal tightening lessened and the European Central Banks balance sheet returned to near pre-crisis levels, attesting to the continued normalization of financial conditions. Rising domestic demand, improving competitiveness and a current account surplus in peripheral countries helped the eurozone exit its worst recession on record. Even after these notable improvements, eurozone companies overall traded at a material discount relative to their historical valuation average and U.S. peers. Profit margins also remained significantly below those of many U.S. companies, although operating leverage in Europe is considerably greater, further enhancing the potential positive impact of revenue recovery on European corporate profitability. Although considerable risks remained, 8. The IT sector comprises communications equipment, IT services, semiconductors and semiconductor equipment, and software in the SOI. 9. Not part of the index. 10. The energy sector comprises energy equipment and services; and oil, gas and consumable fuels in the SOI. 32 | Annual Report European companies with globally diversified revenues were still attractive to us as earnings recover over the long term. We had less geographical conviction outside of Europe as regions progressed with reform and recovery at different levels. In our view, this healthy divergence of global economic and financial conditions, combined with a more even overall valuation environment, could continue to favor discerning investors capable of uncovering individual values. Elsewhere, stock selection in the U.S. bolstered relative performance. Certain overweightings in Asian countries outside of Japan, particularly China, and stock selection in Japan weighed on results relative to the benchmark. Thank you for your continued participation in Global Equity Series. We look forward to serving your future investment needs. Antonio T. Docal, CFA Cindy L. Sweeting, CFA Peter A. Nori, CFA Portfolio Management Team Global Equity Series The foregoing information reflects our analysis, opinions and portfolio holdings as of December 31, 2013, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources consid- ered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you under- stand our investment management philosophy. Annual Report | 33 Performance Summary as of 12/31/13 Global Equity Series Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graph do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses on the sale of Fund shares. Price and Distribution Information Symbol: TGESX Change 12/31/13 12/31/12 Net Asset Value (NAV) +$ $ $ Distributions (1/1/1312/31/13) Dividend Income $ Short-Term Capital Gain $ Long-Term Capital Gain $ Total $ Performance 1-Year 5-Year Inception (3/31/08) Cumulative Total Return 1 + % + % + % Average Annual Total Return 2 + % + % + % Value of $1,000,000 Investment 3 $ $ $ Total Annual Operating Expenses 4 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, visit ftinstitutional.com or call a Franklin Templeton Institutional Services representative at (800) 321-8563. 34 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $1,000,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Endnotes All investments involve risks, including possible loss of principal. Special risks are associated with foreign investing, including currency fluctuations, economic instability and political developments; investments in emerging markets involve heightened risks related to the same factors. To the extent the Fund focuses on par- ticular countries, regions, industries, sectors or types of investment from time to time, it may be subject to greater risks of adverse developments in such areas of focus than a fund that invests in a wider variety of coun- tries, regions, industries, sectors or investments. Current political uncertainty surrounding the European Union (EU) and its membership may increase market volatility. The financial instability of some countries in the EU, including Greece, Italy and Spain, together with the risk of that impacting other more stable countries may increase the economic risk of investing in companies in Europe. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. These figures represent the value of a hypothetical $1,000,000 investment in the Fund over the periods indicated. 4. Figures are as stated in the Funds current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Source: © 2014 Morningstar. The MSCI ACWI is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance of global developed and emerging markets. Annual Report | 35 Your Funds Expenses Global Equity Series As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases, if applicable; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, if appli- cable, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) of the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) of the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the Funds actual expense ratio and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 36 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges, if applicable. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Value 7/1/13 Value 12/31/13 Period* 7/1/1312/31/13 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month annualized expense ratio of 0.94%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Annual Report | 37 Templeton Institutional Funds Financial Highlights Emerging Markets Series Year Ended December 31, Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operations a : Net investment income b Net realized and unrealized gains (losses) ) ) Total from investment operations  ) Less distributions from: Net investment income ) Net realized gains ) ) )   c Total distributions ) Net asset value, end of year $ Total return % % )% % % Ratios to average net assets Expenses before waiver and payments by affiliates % Expenses net of waiver and payments by affiliates % d Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Benefit of expense reduction rounds to less than 0.01%. 38 | The accompanying notes are an integral part of these financial statements. | Annual Report Templeton Institutional Funds Statement of Investments, December 31, 2013 Emerging Markets Series Industry Shares Value Closed End Funds 0.4% Romania 0.4% SIF Moldova Diversified Financial Services 386,852 $ 174,815 SIF Oltenia Diversified Financial Services 702,632 428,534 Total Closed End Funds (Cost $413,117) 603,349 Common Stocks 94.2% Argentina 0.1% a,b Grupo Clarin SA, B, GDR, Reg S Media 17,962 103,281 Australia 0.4% BHP Billiton Ltd. Metals & Mining 21,291 722,016 Belgium 3.2% Anheuser-Busch InBev NV Beverages 50,320 5,347,563 Brazil 16.1% Ambev SA Beverages 2,269,635 16,642,004 M Dias Branco SA Food Products 64,100 2,713,687 Souza Cruz SA Tobacco 714,067 7,288,496 26,644,187 China 10.2% AAC Technologies Holdings Inc. Communications Equipment 329,900 1,601,776 a Angang Steel Co. Ltd., H Metals & Mining 1,937,000 1,438,821 a China Shipping Development Co. Ltd., H Marine 2,359,000 1,825,298 Great Wall Motor Co. Ltd., H Automobiles 336,359 1,852,190 Lenovo Group Ltd. Computers & Peripherals 1,493,100 1,815,746 a Melco Crown Entertainment Ltd., ADR Hotels, Restaurants & Leisure 161,593 6,337,678 a NetEase Inc., ADR Internet Software & Services 24,140 1,897,404 16,768,913 Colombia 0.3% Ecopetrol SA, ADR Oil, Gas & Consumable Fuels 13,149 505,579 Egypt 0.0% † Egyptian International Pharmaceutical Industries Co. Pharmaceuticals 8,742 54,539 Georgia 0.1% Bank of Georgia Holdings PLC Commercial Banks 4,451 176,337 Hong Kong 13.8% Dairy Farm International Holdings Ltd. Food & Staples Retailing 281,019 2,669,681 a Esprit Holdings Ltd. Specialty Retail 215,000 415,896 Giordano International Ltd. Specialty Retail 1,702,576 1,521,578 I.T Ltd. Specialty Retail 500,600 129,115 Luk Fook Holdings (International) Ltd. Specialty Retail 825,120 3,139,017 c Luk Fook Holdings (International) Ltd., 144A Specialty Retail 61,000 232,063 MGM China Holdings Ltd. Hotels, Restaurants & Leisure 1,941,700 8,300,806 SJM Holdings Ltd. Hotels, Restaurants & Leisure 1,745,002 5,828,413 a Summit Ascent Holdings Ltd. Trading Companies & Distributors 346,100 553,449 22,790,018 Annual Report | 39 Templeton Institutional Funds Statement of Investments, December 31, 2013 (continued) Emerging Markets Series Industry Shares Value Common Stocks (continued) India 5.5% Tata Consultancy Services Ltd. IT Services 185,631 $ 6,516,747 Tata Motors Ltd. Automobiles 412,532 2,510,948 9,027,695 Kenya 1.5% East African Breweries Ltd. Beverages 77,400 260,093 Equity Bank Ltd. Commercial Banks 3,103,699 1,105,895 Kenya Commercial Bank Ltd. Commercial Banks 1,859,100 1,023,259 2,389,247 Macau 3.5% Sands China Ltd. Hotels, Restaurants & Leisure 708,100 5,807,728 Nigeria 1.7% Ecobank Transnational Inc. Commercial Banks 967,611 97,820 FBN Holdings PLC Commercial Banks 12,601,098 1,284,138 Nigerian Breweries PLC Beverages 1,400,070 1,469,658 2,851,616 Philippines 1.1% Ayala Corp. Diversified Financial Services 159,790 1,864,217 Qatar 2.9% Industries Qatar QSC Industrial Conglomerates 103,270 4,789,868 Romania 0.2% Nuclearelectrica SA Independent Power Producers & Energy Traders 17,223 59,246 a,c Societatea Nationala de Gaze Naturale ROMGAZ SA, 144A Oil, Gas & Consumable Fuels 31,400 330,023 389,269 Russia 3.0% c Alrosa AO, 144A Metals & Mining 1,283,400 1,393,361 d LUKOIL Holdings, ADR Oil, Gas & Consumable Fuels 39,570 2,471,146 d LUKOIL Holdings, ADR (London Stock Exchange) Oil, Gas & Consumable Fuels 16,650 1,039,793 4,904,300 Singapore 0.4% K-REIT Asia Real Estate Investment Trusts (REITs) 778,796 731,394 South Africa 6.0% MTN Group Ltd. Wireless Telecommunication Services 48,400 1,001,312 Remgro Ltd. Diversified Financial Services 450,955 8,933,982 9,935,294 South Korea 4.6% Grand Korea Leisure Co. Ltd. Hotels, Restaurants & Leisure 63,526 2,430,984 Samsung Electronics Co. Ltd. Semiconductors & Semiconductor Equipment 3,932 5,109,952 7,540,936 40 | Annual Report Templeton Institutional Funds Statement of Investments, December 31, 2013 (continued) Emerging Markets Series Industry Shares Value Common Stocks (continued) Sweden 0.6% Oriflame Cosmetics SA, SDR Personal Products 33,126 $ 1,017,027 Switzerland 3.4% Compagnie Financiere Richemont SA Textiles, Apparel & Luxury Goods 56,822 5,656,402 Taiwan 1.1% Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment 515,000 1,821,313 Thailand 1.2% Thai Beverage PCL Beverages 4,495,400 1,923,852 Turkey 0.0% † Yazicilar Holding AS Industrial Conglomerates 5,000 43,643 United Arab Emirates 4.6% Emaar Properties PJSC Real Estate Management & Development 3,621,583 7,533,050 United Kingdom 6.5% British American Tobacco PLC Tobacco 104,150 5,582,594 Unilever PLC Food Products 125,741 5,168,926 10,751,520 United States 1.4% Avon Products Inc. Personal Products 136,233 2,345,932 Vietnam 0.2% DHG Pharmaceutical JSC Pharmaceuticals 43,900 237,241 Dong Phu Rubber JSC Chemicals 48,240 107,251 344,492 Zimbabwe 0.6% Delta Corp. Ltd. Beverages 649,581 910,063 Total Common Stocks ($102,438,209) 155,691,291 e Participatory Notes 3.6% Saudi Arabia 3.6% c Deutsche Bank AG/London, Saudi Dairy & Foodstuff Co., 144A, 5/13/14 Food Products 19,028 437,592 c HSBC Bank PLC, Al Mouwasat Medical Services, 144A, 4/13/15 Health Care Providers & Services 7,181 176,153 Etihad Etisalat Co., 144A, 12/05/14 Wireless Telecommunication Services 232,626 5,303,236 Total Participatory Notes (Cost $4,837,707) 5,916,981 Annual Report | 41 Templeton Institutional Funds Statement of Investments, December 31, 2013 (continued) Emerging Markets Series Industry Shares Value Preferred Stocks 2.1% Chile 1.6% Embotelladora Andina SA, pfd., A Beverages $ Russia 0.5% Sberbank of Russia, pfd. Commercial Banks Total Preferred Stocks (Cost $2,334,370) Total Investments (Cost $110,023,403) 100.3% Other Assets, less Liabilities (0.3)% ) Net Assets 100.0% $ See Abbreviations on page 80.  Rounds to less than 0.1% of net assets. a Non-income producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At December 31, 2013, the aggregate value of these securities was $7,872,428, representing 4.76% of net assets. d At December 31, 2013, pursuant to the Funds policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. e See Note 1(c) regarding Participatory Notes. 42 | The accompanying notes are an integral part of these financial statements. | Annual Report Templeton Institutional Funds Financial Highlights Foreign Equity Series Year Ended December 31, Primary Shares Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operations a : Net investment income b Net realized and unrealized gains (losses) ) Total from investment operations ) Less distributions from: Net investment income ) Net realized gains ) ) )   Total distributions ) Net asset value, end of year $ Total return % % )% % % Ratios to average net assets Expenses % c % c Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 43 Templeton Institutional Funds Financial Highlights (continued) Foreign Equity Series Year Ended December 31, Service Shares Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operations a : Net investment income b Net realized and unrealized gains (losses) ) Total from investment operations ) Less distributions from: Net investment income ) Net realized gains ) ) )   Total distributions ) Net asset value, end of year $ Total return % % )% % % Ratios to average net assets Expenses % c % c Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Benefit of expense reduction rounds to less than 0.01%. 44 | The accompanying notes are an integral part of these financial statements. | Annual Report Templeton Institutional Funds Statement of Investments, December 31, 2013 Foreign Equity Series Industry Shares Value Common Stocks 96.0% Belgium 0.7% KBC GROEP NV Commercial Banks 824,889 $ 46,803,684 Brazil 0.8% Embraer SA, ADR Aerospace & Defense 1,685,150 54,228,127 Vale SA, ADR Metals & Mining 18,900 288,225 54,516,352 Canada 1.5% Ensign Energy Services Inc. Energy Equipment & Services 883,500 13,916,071 Talisman Energy Inc. Oil, Gas & Consumable Fuels 5,692,230 66,185,605 Trican Well Service Ltd. Energy Equipment & Services 2,168,800 26,503,812 106,605,488 China 3.5% China Life Insurance Co. Ltd., H Insurance 17,700,000 55,352,802 China Mobile Ltd. Wireless Telecommunication Services 7,312,440 75,676,660 China Telecom Corp. Ltd., H Diversified Telecommunication Services 138,976,040 70,255,544 Shanghai Electric Group Co. Ltd. Electrical Equipment 102,652,463 37,066,537 238,351,543 France 10.5% Alstom SA Electrical Equipment 778,430 28,347,588 AXA SA Insurance 3,658,510 101,702,383 BNP Paribas SA Commercial Banks 1,671,010 130,208,559 Cie Generale des Etablissements Michelin, B Auto Components 970,869 103,161,986 Compagnie de Saint-Gobain Building Products 1,101,220 60,551,253 Sanofi Pharmaceuticals 1,318,229 139,835,827 Total SA, B Oil, Gas & Consumable Fuels 1,655,763 101,417,159 Vivendi SA Diversified Telecommunication Services 1,910,914 50,348,191 715,572,946 Germany 11.4% Bayer AG Pharmaceuticals 958,986 134,480,733 Deutsche Boerse AG Diversified Financial Services 525,230 43,491,720 a Deutsche Lufthansa AG Airlines 1,572,250 33,347,751 Deutsche Post AG Air Freight & Logistics 1,551,867 56,566,713 HeidelbergCement AG Construction Materials 648,910 49,225,547 Infineon Technologies AG Semiconductors & Semiconductor Equipment 6,581,554 70,250,714 Merck KGaA Pharmaceuticals 520,069 93,174,972 Metro AG Food & Staples Retailing 200 9,684 Muenchener Rueckversicherungs- Gesellschaft AG Insurance 403,213 88,822,305 SAP AG Software 948,871 81,325,267 Siemens AG Industrial Conglomerates 770,840 105,276,230 Software AG Software 664,150 23,203,872 779,175,508 Hong Kong 3.0% AIA Group Ltd. Insurance 9,226,310 46,284,145 Cheung Kong (Holdings) Ltd. Real Estate Management & Development 2,705,540 42,740,997 Annual Report | 45 Templeton Institutional Funds Statement of Investments, December 31, 2013 (continued) Foreign Equity Series Industry Shares Value Common Stocks (continued) Hong Kong (continued) Cheung Kong (Holdings) Ltd., ADR Real Estate Management & Development $ Hutchison Whampoa Ltd. Industrial Conglomerates Hutchison Whampoa Ltd., ADR Industrial Conglomerates Noble Group Ltd. Trading Companies & Distributors Swire Pacific Ltd., A Real Estate Management & Development Swire Properties Ltd. Real Estate Management & Development India 0.6% Housing Development Finance Corp. Ltd. Thrifts & Mortgage Finance Ireland 1.4% CRH PLC Construction Materials CRH PLC (London Stock Exchange) Construction Materials Israel 0.7% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals Italy 3.4% Eni SpA Oil, Gas & Consumable Fuels Intesa Sanpaolo SpA Commercial Banks UniCredit SpA Commercial Banks Japan 5.3% ITOCHU Corp. Trading Companies & Distributors Nikon Corp. Leisure Equipment & Products Nissan Motor Co. Ltd. Automobiles Suntory Beverage & Food Ltd. Beverages Toyota Motor Corp. Automobiles Trend Micro Inc. Software Netherlands 8.2% Akzo Nobel NV Chemicals Fugro NV, IDR Energy Equipment & Services a ING Groep NV, ADR Diversified Financial Services a ING Groep NV, IDR Diversified Financial Services Koninklijke Philips NV Industrial Conglomerates Randstad Holding NV Professional Services a SBM Offshore NV Energy Equipment & Services TNT Express NV Air Freight & Logistics b TNT Express NV, 144A Air Freight & Logistics Unilever NV, IDR Food Products Norway 4.1% a Algeta ASA Biotechnology Statoil ASA Oil, Gas & Consumable Fuels Telenor ASA Diversified Telecommunication Services 46 | Annual Report Templeton Institutional Funds Statement of Investments, December 31, 2013 (continued) Foreign Equity Series Industry Shares Value Common Stocks (continued) Singapore 2.4% DBS Group Holdings Ltd. Commercial Banks $ Singapore Telecommunications Ltd. Diversified Telecommunication Services South Korea 5.0% Hyundai Mobis Auto Components KB Financial Group Inc. Commercial Banks KB Financial Group Inc., ADR Commercial Banks LG Electronics Inc. Household Durables POSCO Metals & Mining Samsung Electronics Co. Ltd. Semiconductors & Semiconductor Equipment Spain 3.1% a Banco Santander SA Commercial Banks Inditex SA Specialty Retail Repsol SA Oil, Gas & Consumable Fuels Telefonica SA Diversified Telecommunication Services Sweden 1.5% Ericsson, B Communications Equipment Getinge AB, B Health Care Equipment & Supplies Switzerland 7.7% Credit Suisse Group AG Capital Markets Nestle SA Food Products Novartis AG Pharmaceuticals Novartis AG, ADR Pharmaceuticals Roche Holding AG Pharmaceuticals Swiss Re AG Insurance a UBS AG (CHF Traded) Capital Markets a UBS AG (USD Traded) Capital Markets Taiwan 0.7% Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment United Kingdom 19.3% Aviva PLC Insurance BAE Systems PLC Aerospace & Defense BP PLC Oil, Gas & Consumable Fuels BP PLC, ADR Oil, Gas & Consumable Fuels Carillion PLC Construction & Engineering GlaxoSmithKline PLC Pharmaceuticals HSBC Holdings PLC Commercial Banks a International Consolidated Airlines Group SA Airlines Kingfisher PLC Specialty Retail a Lloyds Banking Group PLC Commercial Banks Marks & Spencer Group PLC Multiline Retail Annual Report | 47 Templeton Institutional Funds Statement of Investments, December 31, 2013 (continued) Foreign Equity Series Industry Shares Value Common Stocks (continued) United Kingdom (continued) Rexam PLC Containers & Packaging 7,382,869 $ 64,824,615 a Rolls-Royce Holdings PLC Aerospace & Defense 1,389,136 29,305,444 a,c Rolls-Royce Holdings PLC, C Aerospace & Defense 119,465,696 197,823 Royal Dutch Shell PLC, B, ADR Oil, Gas & Consumable Fuels 1,423,392 106,910,973 Serco Group PLC Commercial Services & Supplies 1,802,347 14,940,439 Standard Chartered PLC Commercial Banks 2,284,748 51,462,532 Tesco PLC Food & Staples Retailing 7,432,240 41,157,839 Vodafone Group PLC Wireless Telecommunication Services 36,622,784 143,770,977 1,315,589,743 United States 1.2% ACE Ltd. Insurance 593,730 61,468,867 Perrigo Co., PLC Pharmaceuticals 144,843 22,227,538 83,696,405 Total Common Stocks (Cost $4,409,001,665) 6,548,547,919 Preferred Stocks (Cost $30,910,062) 0.4% Brazil 0.4% Petroleo Brasileiro SA, ADR, pfd. Oil, Gas & Consumable Fuels 1,990,520 29,240,739 Total Investments before Short Term Investments (Cost $4,439,911,727) 6,577,788,658 Short Term Investments (Cost $228,619,589) 3.3% Money Market Funds 3.3% United States 3.3% a,d Institutional Fiduciary Trust Money Market Portfolio 228,619,589 228,619,589 Total Investments (Cost $4,668,531,316) 99.7% 6,806,408,247 Other Assets, less Liabilities 0.3% 17,216,791 Net Assets 100.0% $ 6,823,625,038 See Abbreviations on page 80. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At December 31, 2013, the value of this security was $7,958,278, representing 0.12% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. At December 31, 2013, the value of this security was $197,823, representing less than 0.01% of net assets. d See Note 7 regarding investments in the Institutional Fiduciary Trust Money Market Portfolio. 48 | The accompanying notes are an integral part of these financial statements. | Annual Report Templeton Institutional Funds Financial Highlights Foreign Smaller Companies Series Year Ended December 31, Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operations a : Net investment income b Net realized and unrealized gains (losses) ) Total from investment operations ) Less distributions from: Net investment income ) Net realized gains ) ) )   Total distributions ) Net asset value, end of year $ Total return % % )% % % Ratios to average net assets Expenses before waiver and payments by affiliates % Expenses net of waiver and payments by affiliates % c % % % c % c Net investment income % Supplemental data Net assets, end of year (000s) $ $ $ $267,488 $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 49 Templeton Institutional Funds Statement of Investments, December 31, 2013 Foreign Smaller Companies Series Industry Shares/Units Value Common Stocks and Other Equity Interests 93.8% Australia 0.4% Emeco Holdings Ltd. Trading Companies & Distributors $ Iluka Resources Ltd. Metals & Mining Austria 0.8% Wienerberger AG Building Products Bahamas 0.6% a Steiner Leisure Ltd. Diversified Consumer Services Belgium 1.0% Barco NV Electronic Equipment, Instruments & Components Bermuda 1.0% Axis Capital Holdings Ltd. Insurance Brazil 1.4% Companhia de Saneamento de Minas Gerais Water Utilities Diagnosticos da America SA Health Care Providers & Services Lojas Renner SA Multiline Retail Canada 7.9% AGF Management Ltd. Capital Markets a ATS Automation Tooling Systems Inc. Machinery Canaccord Genuity Group Inc. Capital Markets Dorel Industries Inc., B Household Durables Enerflex Ltd. Energy Equipment & Services Ensign Energy Services Inc. Energy Equipment & Services Genworth MI Canada Inc. Thrifts & Mortgage Finance HudBay Minerals Inc. Metals & Mining Mullen Group Ltd. Energy Equipment & Services Trican Well Service Ltd. Energy Equipment & Services Cayman Islands 0.8% Stella International Holdings Ltd. Textiles, Apparel & Luxury Goods China 5.1% AAC Technologies Holdings Inc. Communications Equipment a China ZhengTong Auto Services Holdings Ltd. Specialty Retail b Daphne International Holdings Ltd. Textiles, Apparel & Luxury Goods Digital China Holdings Ltd. Electronic Equipment, Instruments & Components a Kingdee International Software Group Co. Ltd., fgn. Software MIE Holdings Corp. Oil, Gas & Consumable Fuels Springland International Holdings Ltd. Multiline Retail Yingde Gases Chemicals 50 | Annual Report Templeton Institutional Funds Statement of Investments, December 31, 2013 (continued) Foreign Smaller Companies Series Industry Shares/Units Value Common Stocks and Other Equity Interests (continued) Finland 3.9% Amer Sports OYJ Leisure Equipment & Products $ Huhtamaki OYJ Containers & Packaging France 2.1% a Beneteau Leisure Equipment & Products Ipsos Media Germany 5.4% DMG MORI SEIKI AG Machinery Gerresheimer AG Life Sciences Tools & Services a Kloeckner & Co. SE Trading Companies & Distributors Leoni AG Auto Components Rational AG Machinery Greece 0.7% a JUMBO S.A. Specialty Retail Hong Kong 4.4% Luk Fook Holdings (International) Ltd. Specialty Retail Techtronic Industries Co. Ltd. Household Durables Value Partners Group Ltd. Capital Markets VTech Holdings Ltd. Communications Equipment India 0.5% Jain Irrigation Systems Ltd. Machinery Italy 2.2% Amplifon SpA Health Care Providers & Services Azimut Holding SpA Capital Markets Marr SpA Food & Staples Retailing a Sorin SpA Health Care Equipment & Supplies Japan 11.9% Asahi Co. Ltd. Specialty Retail Asics Corp. Textiles, Apparel & Luxury Goods Capcom Co. Ltd. Software Descente Ltd. Textiles, Apparel & Luxury Goods Keihin Corp. Auto Components Kobayashi Pharmaceutical Co. Ltd. Personal Products MEITEC Corp. Professional Services Nissin Kogyo Co. Ltd. Auto Components Seria Co. Ltd. Multiline Retail Shinko Plantech Co. Ltd. Energy Equipment & Services Square Enix Holdings Co. Ltd. Software Sumitomo Rubber Industries Ltd. Auto Components Annual Report | 51 Templeton Institutional Funds Statement of Investments, December 31, 2013 (continued) Foreign Smaller Companies Series Industry Shares/Units Value Common Stocks and Other Equity Interests (continued) Japan (continued) Tokai Rika Co. Ltd. Auto Components 317,600 $ 6,309,774 Unipres Corp. Auto Components 337,100 6,313,022 149,459,562 Netherlands 5.8% Aalberts Industries NV Machinery 690,708 22,017,844 Accell Group NV Leisure Equipment & Products 250,086 4,609,510 Arcadis NV Construction & Engineering 611,610 21,553,325 Beter Bed Holding NV Specialty Retail 252,490 6,114,216 a Royal Imtech NV Construction & Engineering 1,951,900 5,729,445 USG People NV Professional Services 899,912 11,992,086 72,016,426 Norway 2.1% Schibsted ASA Media 224,798 14,870,152 Tomra Systems ASA Commercial Services & Supplies 1,181,150 11,003,112 25,873,264 Philippines 0.8% Metropolitan Bank & Trust Co. Commercial Banks 3,038,569 5,170,358 Vista Land & Lifescapes Inc. Real Estate Management & Development 44,890,000 5,257,387 10,427,745 Russia 0.7% a,c X5 Retail Group NV, GDR, Reg S Food & Staples Retailing 546,168 9,134,660 Singapore 0.9% a Flextronics International Ltd. Electronic Equipment, Instruments & Components 1,507,260 11,711,410 South Korea 8.6% Binggrae Co. Ltd. Food Products 78,311 7,202,632 BS Financial Group Inc. Commercial Banks 1,257,880 19,063,752 Daum Communication Corp. Internet Software & Services 78,615 6,255,095 DGB Financial Group Inc. Commercial Banks 970,080 15,161,448 Halla Visteon Climate Control Corp. Auto Components 473,970 17,396,896 Hyundai Mipo Dockyard Co. Ltd. Machinery 104,437 17,608,550 KIWOOM Securities Co. Ltd. Capital Markets 184,979 8,848,364 Korea Investment Holdings Co. Ltd. Capital Markets 77,800 3,006,692 Mirae Asset Securities Co. Ltd. Capital Markets 89,240 3,245,936 Youngone Corp. Textiles, Apparel & Luxury Goods 229,448 9,236,818 107,026,183 Spain 1.9% Construcciones y Auxiliar de Ferrocarriles SA Machinery 29,776 15,739,731 Tecnicas Reunidas SA Energy Equipment & Services 148,859 8,084,773 23,824,504 52 | Annual Report Templeton Institutional Funds Statement of Investments, December 31, 2013 (continued) Foreign Smaller Companies Series Industry/Units Shares/Units Value Common Stocks and Other Equity Interests (continued) Sweden 1.4% a,d D Carnegie & Co. AB Capital Markets 74 $ — Duni AB Household Durables 410,410 5,311,275 Oriflame Cosmetics SA, SDR Personal Products 405,510 12,449,882 17,761,157 Switzerland 4.7% Forbo Holding AG Household Durables 7,400 6,321,170 b Logitech International SA Computers & Peripherals 1,005,240 13,761,736 Nobel Biocare Holding AG Health Care Equipment & Supplies 784,780 12,228,510 Panalpina Welttransport Holding AG Air Freight & Logistics 97,650 16,365,310 Verwaltungs-und Privat-Bank AG Capital Markets 34,092 3,726,215 Vontobel Holding AG Capital Markets 151,510 6,275,763 58,678,704 Taiwan 4.2% D-Link Corp. Communications Equipment 16,745,000 10,131,815 Giant Manufacturing Co. Ltd. Leisure Equipment & Products 2,243,482 15,417,053 Simplo Technology Co. Ltd. Computers & Peripherals 3,917,918 17,336,211 Tripod Technology Corp. Electronic Equipment, Instruments & Components 5,465,000 9,782,646 52,667,725 Thailand 0.5% L.P.N. Development PCL, fgn. Real Estate Management & Development 8,098,600 3,836,440 Pruksa Real Estate PCL, fgn. Real Estate Management & Development 4,049,300 2,252,361 6,088,801 Turkey 0.3% Aygaz AS Gas Utilities 903,021 3,447,126 United Kingdom 9.1% a African Minerals Ltd. Metals & Mining 1,978,380 6,474,194 Bellway PLC Household Durables 359,200 9,341,322 Berendsen PLC Commercial Services & Supplies 610,490 9,421,685 Bodycote PLC Machinery 625,317 6,932,421 Bovis Homes Group PLC Household Durables 357,270 4,701,768 Debenhams PLC Multiline Retail 5,116,690 6,187,209 Dignity PLC Diversified Consumer Services 406,172 9,658,252 Greggs PLC Food & Staples Retailing 1,932,220 13,798,116 Homeserve PLC Commercial Services & Supplies 2,324,840 10,588,607 a Just Retirement Group PLC Insurance 1,457,540 5,071,452 Kingfisher PLC Specialty Retail 731,200 4,656,714 Laird PLC Electronic Equipment, Instruments & Components 2,302,240 10,579,075 Man Group PLC Capital Markets 3,760,541 5,293,018 UBM PLC Media 586,360 6,357,318 a Vectura Group PLC Pharmaceuticals 1,964,812 4,563,079 113,624,230 Annual Report | 53 Templeton Institutional Funds Statement of Investments, December 31, 2013 (continued) Foreign Smaller Companies Series Industry Shares/Units Value Common Stocks and Other Equity Interests (continued) United States 2.7% iShares MSCI EAFE ETF Diversified Financial Services $ iShares MSCI EAFE Small-Cap ETF Diversified Financial Services Total Common Stocks and Other Equity Interests (Cost $937,036,991) Preferred Stocks (Cost $10,844,683) 0.9% Germany 0.9% Draegerwerk AG & Co. KGAA, pfd. Health Care Equipment & Supplies Total Investments before Short Term Investments (Cost $947,881,674) Short Term Investments (Cost $11,486,150) 1.0% e Investments from Cash Collateral Received for Loaned Securities (Cost $11,486,150) 1.0% Money Market Funds 1.0% United States 1.0% f BNY Mellon Overnight Government Fund, 0.017% Total Investments (Cost $959,367,824) 95.7% Other Assets, less Liabilities 4.3% Net Assets 100.0% $ See Abbreviations on page 80. a Non-income producing. b A portion or all of the security is on loan at December 31, 2013. See Note 1(d). c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. d Security has been deemed illiquid because it may not be able to be sold within seven days. e See Note 1(d) regarding securities on loan. f The rate shown is the annualized seven-day yield at period end. 54 | The accompanying notes are an integral part of these financial statements. | Annual Report Templeton Institutional Funds Financial Highlights Global Equity Series Year Ended December 31, Per share operating performance (for a share outstanding throughout the year) Net asset value, beginning of year $ Income from investment operations a : Net investment income b Net realized and unrealized gains (losses) ) Total from investment operations ) Less distributions from: Net investment income ) Net realized gains )     Total distributions ) Net asset value, end of year $ Total return % % )% % % Ratios to average net assets Expenses before waiver and payments by affiliates % Expenses net of waiver and payments by affiliates c % Net investment income % Supplemental data Net assets, end of year (000s) $ Portfolio turnover rate % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Benefit of expense reduction rounds to less than 0.01%. Annual Report | The accompanying notes are an integral part of these financial statements. | 55 Templeton Institutional Funds Statement of Investments, December 31, 2013 Global Equity Series Industry Shares Value Common Stocks 95.2% Austria 0.0% † UNIQA Insurance Group AG Insurance 1,500 $ 19,145 Canada 1.2% Talisman Energy Inc. Oil, Gas & Consumable Fuels 258,420 3,004,742 Trican Well Service Ltd. Energy Equipment & Services 244,500 2,987,912 5,992,654 China 5.7% China Life Insurance Co. Ltd., H Insurance 1,398,000 4,371,933 China Mobile Ltd. Wireless Telecommunication Services 133,500 1,381,595 China Shenhua Energy Co. Ltd., H Oil, Gas & Consumable Fuels 1,539,290 4,843,562 China Telecom Corp. Ltd., H Diversified Telecommunication Services 4,754,000 2,403,255 Haier Electronics Group Co. Ltd. Household Durables 2,651,000 7,709,228 Kunlun Energy Company Ltd. Oil, Gas & Consumable Fuels 1,936,000 3,410,442 Shanghai Pharmaceuticals Holding Co. Ltd., H Health Care Providers & Services 1,641,200 4,012,864 28,132,879 Denmark 0.6% H. Lundbeck AS Pharmaceuticals 115,110 2,907,676 France 6.8% Alstom SA Electrical Equipment 64,250 2,339,751 AXA SA Insurance 64,005 1,779,266 BNP Paribas SA Commercial Banks 103,440 8,060,259 Cie Generale des Etablissements Michelin, B Auto Components 25,698 2,730,602 Compagnie de Saint-Gobain Building Products 98,620 5,422,681 a Credit Agricole SA Commercial Banks 491,460 6,290,210 Ipsen SA Pharmaceuticals 87,440 4,133,206 SEB SA Household Durables 28,250 2,552,962 33,308,937 Germany 10.0% Bayer AG Pharmaceuticals 62,330 8,740,674 Bilfinger Berger AG Commercial Services & Supplies 54,490 6,110,754 Deutsche Boerse AG Diversified Financial Services 93,510 7,743,104 a Deutsche Lufthansa AG Airlines 168,640 3,576,890 Gerresheimer AG Life Sciences Tools & Services 38,720 2,707,173 HeidelbergCement AG Construction Materials 23,970 1,818,336 Merck KGaA Pharmaceuticals 29,610 5,304,894 Metro AG Food & Staples Retailing 91,970 4,452,966 a MorphoSys AG Life Sciences Tools & Services 46,540 3,575,281 Software AG Software 152,970 5,344,420 49,374,492 Hong Kong 2.3% AIA Group Ltd. Insurance 1,273,800 6,390,068 Hutchison Whampoa Ltd. Industrial Conglomerates 357,000 4,857,080 11,247,148 India 0.1% Housing Development Finance Corp. Ltd. Thrifts & Mortgage Finance 44,022 566,862 56 | Annual Report Templeton Institutional Funds Statement of Investments, December 31, 2013 (continued) Global Equity Series Industry Shares Value Common Stocks (continued) Ireland 0.5% CRH PLC Construction Materials 104,460 $ 2,629,430 Italy 2.5% Eni SpA Oil, Gas & Consumable Fuels 272,394 6,553,117 a Sorin SpA Health Care Equipment & Supplies 438,778 1,251,740 UniCredit SpA Commercial Banks 637,058 4,714,350 12,519,207 Japan 4.9% Capcom Co. Ltd. Software 137,500 2,464,031 Nikon Corp. Leisure Equipment & Products 88,500 1,688,476 Nissan Motor Co. Ltd. Automobiles 646,700 5,429,087 Toyota Motor Corp. Automobiles 91,900 5,603,020 Trend Micro Inc. Software 251,890 8,802,993 23,987,607 Netherlands 5.0% Akzo Nobel NV Chemicals 67,570 5,236,382 Fugro NV, IDR Energy Equipment & Services 57,298 3,413,802 a ING Groep NV, IDR Diversified Financial Services 387,810 5,387,670 TNT Express NV Air Freight & Logistics 1,109,590 10,299,074 24,336,928 Norway 1.8% a Algeta ASA Biotechnology 81,120 4,798,908 Telenor ASA Diversified Telecommunication Services 177,500 4,231,834 9,030,742 Portugal 1.8% Galp Energia SGPS SA, B Oil, Gas & Consumable Fuels 537,770 8,813,556 Russia 0.8% Mining and Metallurgical Co. Norilsk Nickel OJSC, ADR Metals & Mining 222,395 3,692,869 Singapore 1.0% Singapore Telecommunications Ltd. Diversified Telecommunication Services 1,715,004 4,974,572 South Korea 0.7% POSCO Metals & Mining 11,172 3,455,121 Spain 1.9% Repsol SA Oil, Gas & Consumable Fuels 100,712 2,537,858 Telefonica SA Diversified Telecommunication Services 415,601 6,765,586 9,303,444 Sweden 0.5% Getinge AB, B Health Care Equipment & Supplies 68,360 2,337,875 Switzerland 6.5% ABB Ltd. Electrical Equipment 246,540 6,489,276 a Basilea Pharmaceutica AG Biotechnology 51,670 6,105,059 Credit Suisse Group AG Capital Markets 248,771 7,604,938 Nobel Biocare Holding AG Health Care Equipment & Supplies 87,770 1,367,640 Annual Report | 57 Templeton Institutional Funds Statement of Investments, December 31, 2013 (continued) Global Equity Series Industry Shares Value Common Stocks (continued) Switzerland (continued) Roche Holding AG Pharmaceuticals 17,630 $ 4,925,056 Swiss Re AG Insurance 56,590 5,205,100 31,697,069 Taiwan 0.6% Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment 890,616 3,149,690 United Kingdom 8.2% HSBC Holdings PLC Commercial Banks 865,200 9,389,127 Kingfisher PLC Specialty Retail 1,474,140 9,388,195 Marks & Spencer Group PLC Multiline Retail 159,810 1,145,316 Rexam PLC Containers & Packaging 329,901 2,896,666 Standard Chartered PLC Commercial Banks 388,740 8,756,128 Tesco PLC Food & Staples Retailing 414,180 2,293,623 Vodafone Group PLC Wireless Telecommunication Services 1,594,840 6,260,903 40,129,958 United States 31.8% Allegheny Technologies Inc. Metals & Mining 113,970 4,060,751 American International Group Inc. Insurance 50,990 2,603,040 Amgen Inc. Biotechnology 46,120 5,265,059 Applied Materials Inc. Semiconductors & Semiconductor Equipment 175,850 3,110,787 Baker Hughes Inc. Energy Equipment & Services 147,700 8,161,902 a Brocade Communications Systems Inc. Communications Equipment 398,950 3,538,686 Chevron Corp. Oil, Gas & Consumable Fuels 17,730 2,214,654 Citigroup Inc. Diversified Financial Services 164,260 8,559,589 Comcast Corp., Special A Media 41,190 2,054,557 CONSOL Energy Inc. Oil, Gas & Consumable Fuels 75,480 2,871,259 CVS Caremark Corp. Food & Staples Retailing 93,160 6,667,461 Foot Locker Inc. Specialty Retail 153,880 6,376,787 a Forest Laboratories Inc. Pharmaceuticals 172,380 10,347,971 a Foster Wheeler AG Construction & Engineering 245,930 8,120,609 a Gilead Sciences Inc. Biotechnology 112,310 8,440,096 Global Payments Inc. IT Services 43,620 2,834,864 The Hartford Financial Services Group Inc. Insurance 74,370 2,694,425 ING U.S. Inc. Diversified Financial Services 211,980 7,451,097 JPMorgan Chase & Co. Diversified Financial Services 128,220 7,498,306 LyondellBasell Industries NV, A Chemicals 33,730 2,707,844 Macy’s Inc. Multiline Retail 180,050 9,614,670 Medtronic Inc. Health Care Equipment & Supplies 93,240 5,351,044 Microsoft Corp. Software 252,170 9,438,723 Mondelez International Inc., A Food Products 185,900 6,562,270 Peabody Energy Corp. Oil, Gas & Consumable Fuels 52,400 1,023,372 a Salix Pharmaceuticals Ltd. Pharmaceuticals 55,840 5,022,250 SunTrust Banks Inc. Commercial Banks 133,660 4,920,025 Time Warner Cable Inc. Media 20,920 2,834,660 Walgreen Co. Food & Staples Retailing 78,330 4,499,275 a Zynga Inc. Software 373,030 1,417,514 156,263,547 Total Common Stocks (Cost $342,671,224) 467,871,408 58 | Annual Report Templeton Institutional Funds Statement of Investments, December 31, 2013 (continued) Global Equity Series Industry Shares Value Preferred Stocks 0.9% Brazil 0.2% Petroleo Brasileiro SA, ADR, pfd. Oil, Gas & Consumable Fuels 78,385 $ 1,151,476 Germany 0.7% Draegerwerk AG & Co. KGAA, pfd. Health Care Equipment & Supplies 25,700 3,355,455 Total Preferred Stocks (Cost $4,415,097) 4,506,931 Total Investments before Short Term Investments (Cost $347,086,321) 472,378,339 Principal Amount Short Term Investments (Cost $16,000,000) 3.2% Time Deposits 3.2% Canada 3.2% Royal Bank of Canada, 0.01%, 1/02/14 $ 16,000,000 16,000,000 Total Investments (Cost $363,086,321) 99.3% 488,378,339 Other Assets, less Liabilities 0.7% 3,223,987 Net Assets 100.0% $ 491,602,326 See Abbreviations on page 80. † Rounds to less than 0.1% of net assets. a Non-income producing. Annual Report | The accompanying notes are an integral part of these financial statements. | 59 Templeton Institutional Funds Financial Statements Statements of Assets and Liabilities December 31, 2013 Emerging Foreign Markets Series Equity Series Assets: Investments in securities: Cost - Unaffiliated issuers $ 110,023,403 $ 4,439,911,727 Cost - Sweep Money Fund (Note 7) — 228,619,589 Total cost of investments $ 110,023,403 $ 4,668,531,316 Value - Unaffiliated issuers $ 165,694,919 $ 6,577,788,658 Value - Sweep Money Fund (Note 7) — 228,619,589 Total value of investments 165,694,919 6,806,408,247 Cash — 463 Receivables: Investment securities sold 4,240,953 3,445,570 Capital shares sold 192,034 9,471,412 Dividends 88,787 13,466,922 Other assets 56,892 138 Total assets 170,273,585 6,832,792,752 Liabilities: Payables: Investment securities purchased — 441,156 Capital shares redeemed 1,314,063 3,829,945 Management fees 161,028 3,841,726 Administrative fees 12,317 478,389 Transfer agent fees 148 23,374 Funds advanced by custodian 3,421,111 — Deferred tax 29,611 — Accrued expenses and other liabilities 119,733 553,124 Total liabilities 5,058,011 9,167,714 Net assets, at value $ 165,215,574 $ 6,823,625,038 Net assets consist of: Paid-in capital $ 112,085,245 $ 4,757,069,794 Distributions in excess of net investment income (2,987,853 ) (39,900,761 ) Net unrealized appreciation (depreciation) 55,634,669 2,138,253,496 Accumulated net realized gain (loss) 483,513 (31,797,491 ) Net assets, at value $ 165,215,574 $ 6,823,625,038 Shares outstanding 22,614,725 — Net asset value per share $ 7.31 — Primary Shares: Net assets, at value — $ 6,815,919,706 Shares outstanding — 299,943,054 Net asset value per share — $ 22.72 Service Shares: Net assets, at value — $ 7,705,332 Shares outstanding — 338,135 Net asset value and maximum offering price per share — $ 22.79 60 | The accompanying notes are an integral part of these financial statements. | Annual Report Templeton Institutional Funds Financial Statements (continued) Statements of Assets and Liabilities (continued) December 31, 2013 Foreign Smaller Global Companies Series Equity Series Assets: Investments in securities: Cost $ 959,367,824 $ 363,086,321 Value a $ 1,198,350,112 $ 488,378,339 Cash 56,338,900 121,477 Foreign currency, at value (cost $1,155,733 and $48) 1,153,604 48 Receivables: Investment securities sold 74,420 68,156 Capital shares sold 28,188,178 3,054,342 Dividends and interest 1,173,734 733,153 Foreign tax — 10,920 Other assets 10 10 Total assets 1,285,278,958 492,366,445 Liabilities: Payables: Investment securities purchased 15,344,685 322,002 Capital shares redeemed 4,300,111 464 Management fees 958,707 365,711 Transfer agent fees 557 48 Professional fees 58,896 53,960 Payable upon return of securities loaned 11,486,150 — Deferred tax 229,022 — Accrued expenses and other liabilities 103,797 21,934 Total liabilities 32,481,925 764,119 Net assets, at value $ 1,252,797,033 $ 491,602,326 Net assets consist of: Paid-in capital $ 1,025,376,117 $ 358,145,825 Undistributed net investment income (distributions in excess of net investment income) (7,654,804 ) 777,810 Net unrealized appreciation (depreciation) 238,734,468 125,297,145 Accumulated net realized gain (loss) (3,658,748 ) 7,381,546 Net assets, at value $ 1,252,797,033 $ 491,602,326 Shares outstanding 57,043,745 42,623,829 Net asset value per share $ 21.96 $ 11.53 a The Foreign Smaller Companies Series includes $10,999,910 of securities loaned. Annual Report | The accompanying notes are an integral part of these financial statements. | 61 Templeton Institutional Funds Financial Statements (continued) Statements of Operations for the year ended December 31, 2013 Emerging Foreign Markets Series Equity Series Investment income: Dividends a $ 4,695,038 $ 181,329,348 Income from securities loaned 4,854 11,346 Total investment income 4,699,892 181,340,694 Expenses: Management fees (Note 3a) 2,045,944 42,154,419 Administrative fees (Note 3b) 157,242 5,253,647 Transfer agent fees (Note 3c) 2,241 47,129 Sub-transfer agent fees - Service Shares (Note 3c) — 26,692 Custodian fees (Note 4) 128,149 939,596 Reports to shareholders 5,936 65,500 Registration and filing fees 22,239 117,031 Professional fees 73,346 155,382 Trustees’ fees and expenses 5,958 176,363 Other 19,580 107,576 Total expenses 2,460,635 49,043,335 Expenses waived/paid by affiliates (Note 3d) (57,789 ) — Net expenses 2,402,846 49,043,335 Net investment income 2,297,046 132,297,359 Realized and unrealized gains (losses): Net realized gain (loss) from: Investments 51,743,762 100,738,371 Foreign currency transactions (233,476 ) (1,358,619 ) Net realized gain (loss) 51,510,286 99,379,752 Net change in unrealized appreciation (depreciation) on: Investments (50,427,850 ) 889,684,110 Translation of other assets and liabilities denominated in foreign currencies (5,482 ) 316,988 Change in deferred taxes on unrealized appreciation (16,437 ) — Net change in unrealized appreciation (depreciation) (50,449,769 ) 890,001,098 Net realized and unrealized gain (loss) 1,060,517 989,380,850 Net increase (decrease) in net assets resulting from operations $ 3,357,563 $ 1,121,678,209 a Foreign taxes withheld on dividends $ 374,339 $ 14,711,013 62 | The accompanying notes are an integral part of these financial statements. | Annual Report Templeton Institutional Funds Financial Statements (continued) Statements of Operations (continued) for the year ended December 31, 2013 Foreign Smaller Global Companies Series Equity Series Investment income: Dividends a $ 18,289,383 $ 9,806,633 Interest 1,973 10,072 Income from securities loaned 244,893 787 Total investment income 18,536,249 9,817,492 Expenses: Management fees (Note 3a) 7,799,266 3,809,924 Administrative fees (Note 3b) 390,560 287,902 Transfer agent fees (Note 3c) 6,337 735 Custodian fees (Note 4) 179,412 47,340 Reports to shareholders 19,715 5,206 Registration and filing fees 78,981 28,863 Professional fees 72,552 58,560 Trustees’ fees and expenses 21,141 12,929 Other 29,605 29,499 Total expenses 8,597,569 4,280,958 Expense reductions (Note 4) (88 ) (81 ) Expenses waived/paid by affiliates (Note 3d) (96,212 ) (190,617 ) Net expenses 8,501,269 4,090,260 Net investment income 10,034,980 5,727,232 Realized and unrealized gains (losses): Net realized gain (loss) from: Investments 687,663 51,089,941 Foreign currency transactions (308,535 ) (145,735 ) Net realized gain (loss) 379,128 50,944,206 Net change in unrealized appreciation (depreciation) on: Investments 160,538,113 65,227,390 Translation of other assets and liabilities denominated in foreign currencies (17,092 ) 8,969 Change in deferred taxes on unrealized appreciation (229,022 ) — Net change in unrealized appreciation (depreciation) 160,291,999 65,236,359 Net realized and unrealized gain (loss) 160,671,127 116,180,565 Net increase (decrease) in net assets resulting from operations $ 170,706,107 $ 121,907,797 a Foreign taxes withheld on dividends $ 1,693,535 $ 559,534 Annual Report | The accompanying notes are an integral part of these financial statements. | 63 Templeton Institutional Funds Financial Statements (continued) Statements of Changes in Net Assets Emerging Markets Series Foreign Equity Series Year Ended December 31, Year Ended December 31, Increase (decrease) in net assets: Operations: Net investment income $ Net realized gain (loss) from investments and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments, translation of other assets and liabilities denominated in foreign currencies and deferred taxes ) Net increase (decrease) in net assets resulting from operations Distributions to shareholders from: Net investment income ) )   Net realized gains ) )   Net investment income: Primary Shares   ) ) Service Shares   ) ) Net realized gains: Primary Shares   ) ) Service Shares   ) ) Total distributions to shareholders ) Capital share transactions: (Note 2) ) )   Primary Shares   ) Service Shares   ) ) Total capital share transactions ) ) ) Net increase (decrease) in net assets ) ) Net assets: Beginning of year End of year $ Distributions in excess of net investment income included in net assets: End of year $ ) $ ) $ ) $ ) 64 | The accompanying notes are an integral part of these financial statements. | Annual Report Templeton Institutional Funds Financial Statements (continued) Statements of Changes in Net Assets (continued) Foreign Smaller Companies Series Global Equity Series Year Ended December 31, Year Ended December 31, Increase (decrease) in net assets: Operations: Net investment income $ Net realized gain (loss) from investments and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments, translation of other assets and liabilities denominated in foreign currencies and deferred taxes Net increase (decrease) in net assets resulting from operations Distributions to shareholders from: Net investment income ) Net realized gains ) ) )  Total distributions to shareholders ) Capital share transactions (Note 2) ) ) Net increase (decrease) in net assets Net assets: Beginning of year End of year $ Undistributed net investment income (distributions in excess of net investment income) included in net assets: End of year $ ) $ ) $ $ Annual Report | The accompanying notes are an integral part of these financial statements. | 65 Templeton Institutional Funds Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Templeton Institutional Funds (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of four funds (Funds). The Foreign Equity Series offers Primary and Service Shares. Each class of shares differs by its transfer agent fees and voting rights on matters affecting a single class. The Foreign Smaller Companies Series was closed to new investors with limited exceptions, effective at the close of market December 10, 2013. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds and non-registered money market funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, 66 | Annual Report Templeton Institutional Funds Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Time deposits are valued at cost, which approximates market value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. Annual Report | 67 Templeton Institutional Funds Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Funds may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Board. The Funds do not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statements of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Participatory Notes Certain funds invest in Participatory Notes (P-Notes). P-notes are promissory notes that are designed to offer a return linked to the performance of a particular underlying equity security or market. P-Notes are issued by banks or broker-dealers and allow the fund to gain exposure to common stocks in markets where direct investment is not allowed. Income received from P-Notes is recorded as dividend income in the Statement of Operations. P-Notes may contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract. These securities may be more volatile and less liquid than other investments held by the Fund. d. Securities Lending Certain funds participate in an agency based securities lending program. The fund receives cash collateral against the loaned securities in an amount equal to at least 102% of the market value of the loaned securities. Collateral is maintained over the life of the loan in an amount not less than 100% of the market value of loaned securities, as determined at the close of fund business each day; any additional collateral required due to changes in security values is delivered to the fund on the next business day. The collateral is invested in a non-registered money fund as indicated on the Statements of Investments. The fund receives income from the investment of cash 68 | Annual Report Templeton Institutional Funds Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Securities Lending (continued) collateral, in addition to lending fees and rebates paid by the borrower. The fund bears the market risk with respect to the collateral investment, securities loaned, and the risk that the agent may default on its obligations to the fund. The securities lending agent has agreed to indemnify the fund in the event of default by a third party borrower. e. Income and Deferred Taxes It is each funds policy to qualify as a regulated investment company under the Internal Revenue Code. Each fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Funds may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Funds invest. When a capital gain tax is determined to apply the Funds record an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. Each fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of December 31, 2013, and for all open tax years, each fund has determined that no liability for unrecognized tax benefits is required in each funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. f. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Funds are notified on the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Annual Report | 69 Templeton Institutional Funds Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) f. Security Transactions, Investment Income, Expenses and Distributions (continued) Common expenses incurred by the Trust are allocated among the Funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. g. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. h. Guarantees and Indemnifications Under the Trust’s organizational documents, its officers and trustees are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Funds, enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At December 31, 2013, there were an unlimited number of shares authorized (without par value). Transactions in the Funds’ shares were as follows: Emerging Markets Series Shares Amount Year ended December 31, 2013 Shares sold 7,112,098 $ 72,744,698 Shares issued in reinvestment of distributions 7,354,142 53,860,469 Shares redeemed (15,616,882) (157,317,770) Net increase (decrease) (1,150,642) $ (30,712,603) Year ended December 31, 2012 Shares sold 4,399,371 $ 49,138,595 Shares issued in reinvestment of distributions 3,287,984 34,245,104 Shares redeemed (9,915,409) (109,935,867) Net increase (decrease) (2,228,054) $ (26,552,168) 70 | Annual Report Templeton Institutional Funds Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Foreign Equity Series Shares Amount Primary Shares: Year ended December 31, 2013 Shares sold 48,678,296 $ 1,022,438,612 Shares issued in reinvestment of distributions 7,778,941 173,854,205 Shares redeemed (53,419,945 ) (1,117,799,701 ) Net increase (decrease) 3,037,292 $ 78,493,116 Year ended December 31, 2012 Shares sold 43,833,146 $ 795,968,784 Shares issued in reinvestment of distributions 7,587,751 147,520,779 Shares redeemed (69,357,997 ) (1,272,098,094 ) Net increase (decrease) (17,937,100 ) $ (328,608,531 ) Service Shares: Year ended December 31, 2013 Shares sold 218,188 $ 4,471,132 Shares issued in reinvestment of distributions 9,464 211,158 Shares redeemed (890,627 ) (19,344,547 ) Net increase (decrease) (662,975 ) $ (14,662,257 ) Year ended December 31, 2012 Shares sold 393,152 $ 7,078,042 Shares issued in reinvestment of distributions 26,666 518,606 Shares redeemed (3,013,778 ) (53,691,225 ) Net increase (decrease) (2,593,960 ) $ (46,094,577 ) Foreign Smaller Companies Series Global Equity Series Shares Amount Shares Amount Year ended December 31, 2013 Shares sold 34,087,861 $ 691,686,372 3,751,230 $ 39,523,345 Shares issued in reinvestment of distributions 866,707 18,491,310 4,482,858 50,978,101 Shares redeemed (4,971,100 ) (101,418,448 ) (9,384,374 ) (102,331,325 ) Net increase (decrease) 29,983,468 $ 608,759,234 (1,150,286 ) $ (11,829,879 ) Year ended December 31, 2012 Shares sold 11,000,027 $ 188,610,700 3,572,874 $ 32,756,617 Shares issued in reinvestment of distributions 351,936 6,378,524 709,125 6,968,823 Shares redeemed (5,017,440 ) (86,970,022 ) (6,538,177 ) (59,429,019 ) Net increase (decrease) 6,334,523 $ 108,019,202 (2,256,178 ) $ (19,703,579 ) Annual Report | 71 Templeton Institutional Funds Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Trust are also officers, and/or directors of the following subsidiaries: Subsidiary Affiliation Templeton Asset Management Ltd. (TAML) Investment manager Templeton Investment Counsel, LLC (TIC) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager Franklin Templeton Distributors, Inc. (Distributors) Principal underwriter Franklin Templeton Investor Services, LLC (Investor Services) Transfer agent a. Management Fees The Emerging Markets Series pays an investment management fee to TAML based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to and including $1 billion % Over $1 billion, up to and including $5 billion % Over $5 billion, up to and including $10 billion % Over $10 billion, up to and including $15 billion % Over $15 billion, up to and including $20 billion % In excess of $20 billion The Foreign Equity Series pays an investment management fee to TIC based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to and including $1 billion % Over $1 billion, up to and including $5 billion % Over $5 billion, up to and including $10 billion % Over $10 billion, up to and including $15 billion % Over $15 billion, up to and including $20 billion % In excess of $20 billion The Foreign Smaller Companies Series pays an investment management fee to TIC based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to and including $1 billion % Over $1 billion, up to and including $5 billion % Over $5 billion, up to and including $10 billion % Over $10 billion, up to and including $15 billion % Over $15 billion, up to and including $20 billion % In excess of $20 billion 72 | Annual Report Templeton Institutional Funds Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees (continued) Effective May 1, 2013, the Foreign Smaller Companies Series combined its investment management and administration agreements as approved by the Board. The fees paid under the combined agreement do not exceed the aggregate fees that were paid under the separate agreements. Prior to May 1, 2013, the Foreign Smaller Companies Series paid an investment management fees to TIC based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to and including $1 billion % Over $1 billion, up to and including $5 billion % Over $5 billion, up to and including $10 billion % Over $10 billion, up to and including $15 billion % Over $15 billion, up to and including $20 billion % In excess of $20 billion The Global Equity Series pays an investment management fee to TIC based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to and including $1 billion % Over $1 billion, up to and including $5 billion % Over $5 billion, up to and including $10 billion % Over $10 billion, up to and including $15 billion % Over $15 billion, up to and including $20 billion % In excess of $20 billion Effective May 1, 2013, the Global Equity Series combined its investment management and administration agreements as approved by the Board. The fees paid under the combined agreement do not exceed the aggregate fees that were paid under the separate agreements. Prior to May 1, 2013, the Global Equity Series paid an investment management fees to TIC based on the average daily net assets of the fund as follows: Annualized Fee Rate Net Assets % Up to and including $1 billion % Over $1 billion, up to and including $5 billion % Over $5 billion, up to and including $10 billion % Over $10 billion, up to and including $15 billion % Over $15 billion, up to and including $20 billion % In excess of $20 billion Annual Report | 73 Templeton Institutional Funds Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) b. Administrative Fees The Emerging Markets Series and the Foreign Equity Series each pay their allocated share of an administrative fee to FT Services based on the aggregate average net assets as follows: Annualized Fee Rate Net Assets % Up to and including $200 million % Over $200 million, up to and including $700 million % Over $700 million, up to and including $1.2 billion % In excess of $1.2 billion Effective May 1, 2013, under an agreement with TIC, FT Services provides administrative services to the Foreign Smaller Companies Series and the Global Equity Series. The fee is paid by TIC based on the average daily net assets, and is not an additional expense of the Funds. Prior to May 1, 2013, the Foreign Smaller Companies Series and the Global Equity Series paid administrative fees to FT Services of 0.20% per year of the average daily net assets of each of the Funds. c. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily to such classes based upon the relative proportion of net assets of each class. For the year ended December 31, 2013, the Funds paid transfer agent fees as noted in the Statements of Operations of which the following amounts were retained by Investor Services: Foreign Smaller Emerging Foreign Companies Global Markets Series Equity Series Series Equity Series Transfer agent fees $ Foreign Equity Series Services shares may pay up to 0.15% of average daily net assets for sub-transfer agency fees as noted in the Statements of Operations. d. Waiver and Expense Reimbursements TIC and FT Services had contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the Foreign Smaller Companies Series and the Global Equity Series so that the expenses (i.e. a combination of management fees, administrative fees, and other expenses) did not exceed 0.95% and 0.81%, respectively (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until April 30, 2013. Effective May 1, 2013, the contractual fee waiver was eliminated. 74 | Annual Report Templeton Institutional Funds Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) d. Waiver and Expense Reimbursements (continued) TAML and FT Services had contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the Emerging Markets Series so that the common expenses did not exceed 1.24%, (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until April 30, 2013. Effective May 1, 2013, the contractual fee waiver was eliminated. 4. E XPENSE O FFSET A RRANGEMENT The Funds have entered into an arrangement with their custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds’ custodian expenses. During the year ended December 31, 2013, the custodian fees were reduced as noted in the Statements of Operations. 5. I NCOME T AXES For tax purposes, the Funds may elect to defer any portion of a post-October capital loss to the first day of the following fiscal year. At December 31, 2013, the deferred post-October capital losses were as follows: Emerging Foreign Foreign Smaller Markets Series Equity Series Companies Series $ 1,299,744 $ 31,541,352 $ 3,313,794 The tax character of distributions paid during the years ended December 31, 2013 and 2012, was as follows: Emerging Foreign Markets Series Equity Series Distributions paid from: Ordinary income $ 3,135,175 $ 7,109,678 $ 133,780,292 $ 168,986,678 Long term capital gain 53,484,101 28,242,873 68,246,753 4,656,690 $ 56,619,276 $ 35,352,551 $ 202,027,045 $ 173,643,368 Foreign Smaller Global Companies Series Equity Series Distributions paid from: Ordinary income $ 16,872,593 $ 7,026,314 $ 13,781,607 $ 7,082,816 Long term capital gain 5,396,089 755,255 37,278,791 — $ 22,268,682 $ 7,781,569 $ 51,060,398 $ 7,082,816 Annual Report | 75 Templeton Institutional Funds Notes to Financial Statements (continued) 5. I NCOME T AXES (continued) At December 31, 2013, the cost of investments, net unrealized appreciation (depreciation), undistributed ordinary income and undistributed long term capital gains for income tax purposes were as follows: Foreign Smaller Emerging Foreign Companies Global Markets Series Equity Series Series Equity Series Cost of investments $ 114,082,003 $ 4,733,527,373 $ 968,162,200 $ 363,146,632 Unrealized appreciation $ 56,561,214 $ 2,298,699,949 $ 261,960,814 $ 130,260,980 Unrealized depreciation (4,948,298 ) (225,819,075 ) (31,772,902 ) (5,029,273 ) Net unrealized appreciation (depreciation) $ 51,612,916 $ 2,072,880,874 $ 230,187,912 $ 125,231,707 Undistributed ordinary income $ 561,715 $ 24,847,302 $ 793,031 $ 4,974,780 Undistributed long term capital gains 2,294,474 — — 3,244,880 Distributable earnings $ 2,856,189 $ 24,847,302 $ 793,031 $ 8,219,660 Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of passive foreign investments company shares, foreign capital gains tax, corporate actions and wash sales. 6. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended December 31, 2013, were as follows: Foreign Smaller Emerging Foreign Companies Global Markets Series Equity Series Series Equity Series Purchases $ 93,424,164 $ 954,233,328 $ 755,088,234 $ 186,582,335 Sales $ 178,329,526 $ 1,075,998,831 $ 192,003,192 $ 251,710,772 7. I NVESTMENTS IN I NSTITUTIONAL F IDUCIARY T RUST M ONEY M ARKET P ORTFOLIO The Foreign Equity Series invest in the Institutional Fiduciary Trust Money Market Portfolio (Sweep Money Fund), an open-end investment company managed by Franklin Advisers, Inc. (an affiliate of the investment manager). Management fees paid by the Funds are reduced on assets invested in the Sweep Money Fund, in an amount not to exceed the management and administrative fees paid by the Sweep Money Fund. 76 | Annual Report Templeton Institutional Funds Notes to Financial Statements (continued) 8. S HAREHOLDER C ONCENTRATIONS The Emerging Markets Series has a concentration of shareholders holding a significant percentage of shares outstanding. Investment activities of these shareholders could have a material impact on the Funds. At December 31, 2013, there were five shareholders, one holding 26% and the remaining holding 14%, 12%, 12% and 8%, respectively of the Emerging Markets Series outstanding shares. 9. C ONCENTRATION OF R ISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 10. C REDIT F ACILITY The Funds, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which, after an extension of the original terms, matured on February 14, 2014. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Effective February 14, 2014, the Borrowers renewed the Global Credit Facility which matures on February 13, 2015. Under the terms of the Global Credit Facility, the Funds shall, in addition to interest charged on any borrowings made by the Funds and other costs incurred by the Funds, pay their share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon their relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statements of Operations. During the year ended December 31, 2013, the Funds did not use the Global Credit Facility. Annual Report | 77 Templeton Institutional Funds Notes to Financial Statements (continued) 11. F AIR V ALUE M EASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of December 31, 2013, in valuing the Funds’ assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Emerging Marketing Series Assets: Investments in Securities: Closed End Funds $ 603,349 $ — $ — $ 603,349 Equity Investments: a Russia 3,217,149 2,471,146 — 5,688,295 All Other Equity Investments b 153,486,294 — — 153,486,294 Participatory Notes — 5,916,981 — 5,916,981 Total Investments in Securities $ 157,306,792 $ 8,388,127 $ — $ 165,694,919 Foreign Equity Series Assets: Investments in Securities: Equity Investments: a United Kingdom $ 1,315,391,920 $ 197,823 $ — $ 1,315,589,743 All Other Equity Investments b 5,262,198,915 — — 5,262,198,915 Short Term Investments 228,619,589 — — 228,619,589 Total Investments in Securities $ 6,806,210,424 $ 197,823 $ — $ 6,806,408,247 78 | Annual Report Templeton Institutional Funds Notes to Financial Statements (continued) 11. F AIR V ALUE M EASUREMENTS (continued) Level 1 Level 2 Level 3 Total Foreign Smaller Companies Series Assets: Investments in Securities: Equity Investments: a,b $ 1,186,863,962 $ — $ — c $ 1,186,863,962 Short Term Investments — 11,486,150 — 11,486,150 Total Investments in Securities $ 1,186,863,962 $ 11,486,150 $ — $ 1,198,350,112 Global Equity Series Assets: Investments in Securities: Equity Investments: a,b $ 472,378,339 $ — $ — $ 472,378,339 Short Term Investments — 16,000,000 — 16,000,000 Total Investments in Securities $ 472,378,339 $ 16,000,000 $ — $ 488,378,339 a Includes common and preferred stocks as well as other equity investments. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at December 31, 2013. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. 12. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 13. S UBSEQUENT E VENTS The Funds have evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure other than those already disclosed in the financial statements. Annual Report | 79 Templeton Institutional Funds Notes to Financial Statements (continued) A BBREVIATIONS Currency Selected Portfolio CHF - Swiss Franc ADR - American Depositary Receipt USD - US Dollar ETF - Exchange Traded Fund IDR - International Depositary Receipt GDR - Global Depositary Receipt SDR - Swedish Depositary Receipt 80 | Annual Report Templeton Institutional Funds Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Templeton Institutional Funds In our opinion, the accompanying statements of assets and liabilities, including the statements of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Emerging Markets Series, Foreign Equity Series, Foreign Smaller Companies Series and Global Equity Series (separate portfolios of Templeton Institutional Funds, hereafter referred to as the Funds) at December 31, 2013, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2013 by correspondence with the custodian, transfer agent and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California February 19, 2014 Annual Report | 81 Templeton Institutional Funds Tax Information (unaudited) Under Section 852(b)(3)(C) of the Internal Revenue Code (Code), the Funds hereby report the maximum amount allowable but no less than the following amounts as long term capital gain dividends for the fiscal year ended December 31, 2013. Emerging Markets Foreign Foreign Smaller Global Series Equity Series Companies Series Equity Series $ 53,484,101 $ 68,246,753 $ 5,396,089 $ 37,278,791 Under Section 871(k)(2)(C) of the Code, the Funds hereby report the maximum amount allowable but no less than the following amounts as short term capital gain dividends for purposes of the tax imposed under Section 871(a)(1)(A) of the Code for the fiscal year ended December 31, 2013. Emerging Markets Foreign Foreign Smaller Global Series Equity Series Companies Series Equity Series $ 834,639 $ 4,611,083 $ 523,146 $ 8,983,168 Under Section 854(b)(1)(A) of the Code, the Funds hereby report the following percentage amounts of the ordinary income dividends as income qualifying for the dividends received deduction for the fiscal year ended December 31, 2013. Emerging Markets Foreign Foreign Smaller Global Series Equity Series Companies Series Equity Series —% —% —% 15.29% Under Section 854(b)(1)(B) of the Code, the Funds hereby report the maximum amount allowable but no less than the following amounts as qualified dividends for purposes of the maximum rate under Section 1(h)(11) of the Code for the fiscal year ended December 31, 2013. Emerging Markets Foreign Foreign Smaller Global Series Equity Series Companies Series Equity Series $ 1,969,484 $ 144,447,859 $ 11,920,978 $ 7,920,371 Distributions, including qualified dividend income, paid during calendar year 2013 will be reported to shareholders on Form 1099-DIV by mid-February 2014. Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their individual income tax returns. At December 31, 2013, more than 50% of the Funds’ total assets were invested in securities of foreign issuers. In most instances, foreign taxes were withheld from income paid to the Funds on these investments. As shown in the table below, the Funds hereby report to shareholders the foreign source income and foreign taxes paid, pursuant to Section 853 of the Code. This written statement will allow shareholders of record on December 20, 2013, to treat their proportionate share of foreign taxes paid by the Funds as having been paid directly by them. The shareholder shall consider these amounts as foreign taxes paid in the tax year in which they receive the Fund distribution. 82 | Annual Report Templeton Institutional Funds Tax Information (unaudited) (continued) The following table provides a detailed analysis of foreign tax paid, foreign source income, and foreign qualified dividends as reported by the Funds, to shareholders of record. Foreign Tax Paid Foreign Source Income Foreign Qualified Class Per Share Per Share Dividends Per Share Emerging Markets Series Fund Shares $ 0.0200 $ 0.1979 $ 0.0653 Foreign Equity Series Primary Shares $ 0.0500 $ 0.5029 $ 0.3707 Service Shares $ 0.0500 $ 0.4199 $ 0.3093 Foreign Smaller Companies Series Fund Shares $ 0.0306 $ 0.2346 $ 0.1451 Global Equity Series Fund Shares $ 0.0145 $ 0.1699 $ 0.1194 Foreign Tax Paid Per Share (Column 1) is the amount per share available to you, as a tax credit (assuming you held your shares in the Fund for a minimum of 16 days during the 31-day period beginning 15 days before the ex-dividend date of the Fund’s distribution to which the foreign taxes relate), or, as a tax deduction. Foreign Source Income Per Share (Column 2) is the amount per share of income dividends attributable to foreign securities held by the Fund, plus any foreign taxes withheld on these dividends. The amounts reported include foreign source qualified dividends that have not been adjusted for the rate differential applicable to such dividend income. 1 Foreign Qualified Dividends Per Share (Column 3) is the amount per share of foreign source qualified dividends, plus any foreign taxes withheld on these dividends. These amounts represent the portion of the Foreign Source Income reported to you in column 2 that were derived from qualified foreign securities held by the Fund. 1 By mid-February 2014, shareholders will receive Form 1099-DIV which will include their share of taxes paid and foreign source income distributed during the calendar year 2013. The Foreign Source Income reported on Form 1099-DIV has not been adjusted for the rate differential on foreign source qualified dividend income. Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their 2013 individual income tax returns. 1 Qualified dividends are taxed at reduced long term capital gains tax rates. In determining the amount of foreign tax credit that may be applied against the U.S. tax liability of individuals receiving foreign source qualified dividends, adjustments may be required to the foreign tax credit limitation calculation to reflect the rate differential applicable to such dividend income. The rules however permit certain individuals to elect not to apply the rate differential adjustments for capital gains and/or dividends for any taxable year. Please consult your tax advisor and the instructions to Form 1116 for more information. Annual Report | 83 Templeton Institutional Funds Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Fund, principal occupations during at least the past five years and number of U.S. registered portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Harris J. Ashton (1932) Trustee Since 1992 Bar-S Foods (meat packing company) 300 S.E. 2nd Street (1981-2010). Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Ann Torre Bates (1958) Trustee Since 2008 38 SLM Corporation (Sallie Mae), Ares 300 S.E. 2nd Street Capital Corporation (specialty finance Fort Lauderdale, FL 33301-1923 company), Allied Capital Corporation (financial services) (2003-2010) and United Natural Foods, Inc., (October 2013). Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Executive Vice President and Chief Financial Officer, NHP Incorporated (manager of multifamily housing) (1995-1997); and Vice President and Treasurer, US Airways, Inc. (until 1995). Frank J. Crothers (1944) Trustee Since 1990 27 Talon Metals Corp. (mining 300 S.E. 2nd Street exploration), Fortis, Inc. (utility holding Fort Lauderdale, FL 33301-1923 company) and AML Foods Limited (retail distributors). Principal Occupation During at Least the Past 5 Years: Director and Vice Chairman, Caribbean Utilities Company, Ltd.; director of various other private business and nonprofit organizations; and formerly, Chairman, Atlantic Equipment and Power Ltd. (1977-2003). Edith E. Holiday (1952) Lead Trustee since Hess Corporation (exploration and 300 S.E. 2nd Street Independent 1996 and Lead refining of oil and gas), H.J. Heinz Fort Lauderdale, FL 33301-1923 Trustee Independent Company (processed foods and allied Trustee products) (1994-2013), RTI since 2007 International Metals, Inc. (manufacture and distribution of titanium), Canadian National Railway (railroad) and White Mountains Insurance Group, Ltd. (holding company). Principal Occupation During at Least the Past 5 Years: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison  United States Treasury Department (1988-1989). 84 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years J. Michael Luttig (1954) Trustee Since 2009 Boeing Capital Corporation (aircraft 300 S.E. 2nd Street financing) (2006-2013). Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Executive Vice President, General Counsel and member of Executive Council, The Boeing Company (aerospace company); and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). David W. Niemiec (1949) Trustee Since 2005 34 Emeritus Corporation (assisted living) 300 S.E. 2nd Street (1999-2010) and OSI Pharmaceuticals, Fort Lauderdale, FL 33301-1923 Inc. (pharmaceutical products) (2006-2010). Principal Occupation During at Least the Past 5 Years: Advisor, Saratoga Partners (private equity fund); and formerly, Managing Director, Saratoga Partners (1998-2001) and SBC Warburg Dillon Read (investment banking) (1997-1998); Vice Chairman, Dillon, Read & Co. Inc. (investment banking) (1991-1997); and Chief Financial Officer, Dillon, Read & Co. Inc. (1982-1997). Frank A. Olson (1932) Trustee Since 2003 Hess Corporation (exploration and 300 S.E. 2nd Street refining of oil and gas) (1998-2013). Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Chairman Emeritus, The Hertz Corporation (car rental) (since 2000) (Chairman of the Board (1980-2000) and Chief Executive Officer (1977-1999)); and formerly, Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines) (until 1987). Larry D. Thompson (1945) Trustee Since 2005 Cbeyond, Inc. (business communi- 300 S.E. 2nd Street cations provider) (2010-2012), The Fort Lauderdale, FL 33301-1923 Southern Company (energy company) (2010-2012) and The Washington Post Company (education and media organization). Principal Occupation During at Least the Past 5 Years: Executive Vice President - Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. (consumer products) (July 2012); and formerly, John A. Sibley Professor of Corporate and Business Law, University of Georgia School of Law (2011-2012); Senior Vice President  Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (2004-2011); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). Constantine D. Tseretopoulos Trustee Since 1990 27 None 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Physician, Chief of Staff, owner and operator of the Lyford Cay Hospital (1987-present); director of various nonprofit organizations; and formerly, Cardiology Fellow, University of Maryland (1985-1987); and Internal Medicine Resident, Greater Baltimore Medical Center (1982-1985). Robert E. Wade (1946) Trustee Since 2007 45 El Oro Ltd (investments). 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Attorney at law engaged in private practice (1972-2008) and member of various boards. Annual Report | 85 Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Gregory E. Johnson (1961) Trustee Since 2007 None One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Member  Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 44 of the investment companies in Franklin Templeton Investments; and Chairman, Investment Company Institute. **Rupert H. Johnson, Jr. (1940) Chairman of Chairman of the None One Franklin Parkway the Board, Board and Trustee San Mateo, CA 94403-1906 Trustee and since June 2013, Vice President and Vice President since 1996 Principal Occupation During at Least the Past 5 Years: Vice Chairman, Member  Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. Alison E. Baur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Norman J. Boersma (1957) President and Since 2012 Not Applicable Not Applicable Lyford Cay Chief Executive Nassau, Bahamas Officer  Investment Management Principal Occupation During at Least the Past 5 Years: Director, President and Chief Executive Officer, Templeton Global Advisors Ltd.; Executive Vice President/Director of Research, Franklin Templeton Investment Corp.; Chief Investment Officer of Templeton Global Equity Group; and officer of six of the investment companies in Franklin Templeton Investments. Laura F. Fergerson (1962) Chief Executive Since 2009 Not Applicable Not Applicable One Franklin Parkway Officer San Mateo, CA 94403-1906 Finance and Administration Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Aliya S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). 86 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Steven J. Gray (1955) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Selena L. Holmes (1965) Vice President Since 2012 Not Applicable Not Applicable 100 Fountain Parkway  AML St. Petersburg, FL 33716-1205 Compliance Principal Occupation During at Least the Past 5 Years: Director, Global Compliance Monitoring; and officer of 46 of the investment companies in Franklin Templeton Investments. Mark Mobius (1936) Vice President Since 1993 Not Applicable Not Applicable 17th Floor, The Chater House 8 Connaught Road Central Hong Kong Principal Occupation During at Least the Past 5 Years: Portfolio Manager of various Templeton advisory affiliates; Executive Chairman, Templeton Emerging Markets Group; and officer and/or director, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of six of the investment companies in Franklin Templeton Investments. Kimberly H. Novotny (1972) Vice President Since March 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Associate General Counsel, Franklin Templeton Investments; Vice President and Secretary, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Mark H. Otani (1968) Treasurer, Since 2009 Not Applicable Not Applicable One Franklin Parkway Chief Financial San Mateo, CA 94403-1906 Officer and Chief Accounting Officer Principal Occupation During at Least the Past 5 Years: Director, Global Fund Accounting Operations, Franklin Templeton Investments; and officer of 14 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Chief Since March 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Principal Occupation During at Least the Past 5 Years: Director, Global Compliance, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). Annual Report | 87 Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Karen L. Skidmore (1952) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Craig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Lori A. Weber (1964) Secretary and Secretary since Not Applicable Not Applicable 300 S.E. 2nd Street Vice President March 2013 and Fort Lauderdale, FL 33301-1923 Vice President since 2011 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Fiduciary Trust International of the South; and officer of 46 of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. ** Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc. (Resources), which is the parent company of the Funds investment manager and distributor. Rupert H. Johnson, Jr. is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Resources. Note 1: Rupert H. Johnson, Jr. is the uncle of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. Note 3: Effective June 13, 2013, Charles B. Johnson ceased to be a trustee of the Fund The Sarbanes-Oxley Act of 2002 and Rules adopted by the U.S. Securities and Exchange Commission require the Fund to disclose whether the Funds Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Funds Board has determined that there is at least one such financial expert on the Audit Committee and has designated each of Ann Torre Bates and David W. Niemiec as an audit committee financial expert. The Board believes that Ms. Bates and Mr. Niemiec qualify as such an expert in view of their extensive business background and experience. Ms. Bates has served as a member of the Fund Audit Committee since 2008. She currently serves as a director of SLM Corporation and Ares Capital Corporation and was formerly a director of Allied Capital Corporation from 2003 to 2010, Executive Vice President and Chief Financial Officer of NHP Incorporated and Vice President and Treasurer of US Airways, Inc. Mr. Niemiec has served as a member of the Fund Audit Committee since 2005, currently serves as an Advisor to Saratoga Partners and was formerly its Managing Director from 1998 to 2001. Mr. Niemiec is a former director of Emeritus Corporation from 1999 to 2010 and OSI Pharmaceuticals, Inc. from 2006 to 2010, Managing Director of SBC Warburg Dillon Read from 1997 to 1998, and was Vice Chairman from 1991 to 1997 and Chief Financial Officer from 1982 to 1997 of Dillon, Read & Co. Inc. As a result of such background and experience, the Board believes that Ms. Bates and Mr. Niemiec have each acquired an understanding of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Ms. Bates and Mr. Niemiec are independent Board members as that term is defined under the applicable U.S. Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) 321-8563 to request the SAI. 88 | Annual Report Templeton Institutional Funds Shareholder Information Proxy Voting Policies and Procedures The Funds investment managers have established Proxy Voting Policies and Procedures (Policies) that the Funds use to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Funds file a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive each Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 321-8563. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. Annual Report | 89 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. Annual Report Te mpleton I nstitutional F unds Investment Managers Templeton Asset Management Ltd. Templeton Investment Counsel, LLC Distributor Franklin Templeton Distributors, Inc. Franklin Templeton Institutional Services (800) 321-8563 ftinstitutional.com Authorized for distribution only when accompanied or preceded by a summary prospectus and/or prospectus. Investors should carefully consider a funds investment goals, risks, charges and expenses before investing. A prospectus contains this and other information; please read it carefully before investing. To ensure the highest quality of service, telephone calls to or from our service departments may be monitored, recorded and accessed. These calls can be identified by the presence of a regular beeping tone. © 2014 Franklin Templeton Investments. All rights reserved. ZTIF A 02/14 Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is David W. Niemiec and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $176,888 for the fiscal year ended December 31, 2013 and $180,866 for the fiscal year ended December 31, 2012. (b) Audit-Related Fees The aggregate fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4 were $2,894 for the fiscal year ended December 31, 2013 and $2,894 for the fiscal year ended December 31, 2012. The services for which these fees were paid included attestation services. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax FeesThe aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning were $0 for the fiscal year ended December 31, 2013 and $2,040 for the fiscal year ended December 31, 2012. The services for which these fees were paid included preparation of tax returns for foreign governments. The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning were $6,930 for the fiscal year ended December 31, 2013 and $4,600 for the fiscal year ended December 31, 2012. The services for which these fees were paid included technical tax consultation for capital gain tax reporting for foreign governments and requirements on local country’s self certification forms.(d) All Other FeesThe aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant not reported in paragraphs (a)-(c) of Item 4 were $0 for the fiscal year ended December 31, 2013 and $2,433 for the fiscal year ended December 31, 2012. The services for which these fees were paid include review of materials provided to the fund Board in connection with the investment management contract renewal process. The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant other than services reported in paragraphs (a)-(c) of Item 4 were $44,069 for the fiscal year ended December 31, 2013 and $150,017 for the fiscal year ended December 31, 2012. The services for which these fees were paid included preparation and review of materials provided to the fund Board in connection with the investment management contract renewal process and certifying asset under management. (e) (1) The registrant’s audit committee is directly responsible for approving the services to be provided by the auditors, including: (i) pre-approval of all audit and audit related services; (ii) pre-approval of all non-audit related services to be provided to the Fund by the auditors; (iii) pre-approval of all non-audit related services to be provided to the registrant by the auditors to the registrant’s investment adviser or to any entity that controls, is controlled by or is under common control with the registrant’s investment adviser and that provides ongoing services to the registrant where the non-audit services relate directly to the operations or financial reporting of the registrant; and (iv) establishment by the audit committee, if deemed necessary or appropriate, as an alternative to committee pre-approval of services to be provided by the auditors, as required by paragraphs (ii) and (iii) above, of policies and procedures to permit such services to be pre-approved by other means, such as through establishment of guidelines or by action of a designated member or members of the committee; provided the policies and procedures are detailed as to the particular service and the committee is informed of each service and such policies and procedures do not include delegation of audit committee responsibilities, as contemplated under the Securities Exchange Act of 1934, to management; subject, in the case of (ii) through (iv), to any waivers, exceptions or exemptions that may be available under applicable law or rules. (e) (2) None of the services provided to the registrant described in paragraphs (b)-(d) of Item 4 were approved by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of regulation S-X.(f) No disclosures are required by this Item 4(f).(g) The aggregate non-audit fees paid to the principal accountant for services rendered by the principal accountant to the registrant and the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant were $53,893 for the fiscal year ended December 31, 2013 and $161,984 for the fiscal year ended December 31, 2012.(h) The registrant’s audit committee of the board has considered whether the provision of non-audit services that were rendered to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that were not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountant’s independence. Item 5. Audit Committee of Listed Registrants.
